Exhibit 10.1
Confidential materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.
 
Collaboration and License Agreement
 
This Collaboration and License Agreement (this “Agreement”) is dated as of
February 16, 2010 (the “Effective Date”) and is made by and among Lexicon
Pharmaceuticals, Inc. (formerly known as Lexicon Genetics Incorporated), a
corporation organized under the laws of the State of Delaware (“Lexicon”); N.V.
ORGANON, a registered company organized under the laws of the Netherlands
(“Organon”) and its Affiliates Schering Corporation, a corporation organized
under the laws of the State of New Jersey, acting through its Schering-Plough
Research Institute division (“SPRI”) and INTERVET INC., a corporation organized
under the laws of the State of Delaware (“Intervet”) (Organon, SPRI and Intervet
hereinafter collectively referred to as “Schering-Plough”).  Lexicon and
Schering-Plough are sometimes referred to herein individually as a “party” and
collectively as the “parties.”
 
R E C I T A L S
 
WHEREAS, Lexicon, Organon and Intervet entered into a Collaboration and License
Agreement dated as of May 16, 2005 (the “Predecessor Agreement Effective Date”)
relating to the discovery and development of antibody and protein therapeutics
for selected gene and protein targets (the “Predecessor Agreement”);
 
WHEREAS, Schering-Plough Corporation, SPRI’s parent company, acquired the
pharmaceutical business of Akzo Nobel N.V., including ownership of Organon and
Intervet, effective November 19, 2007 (the “Acquisition Effective Date”); and
 
WHEREAS, the parties desire to establish a new agreement in replacement of the
Predecessor Agreement;
 
NOW, THEREFORE, in consideration of the premises and of the covenants herein
contained, the parties hereto mutually agree as follows:
 
ARTICLE 1.    DEFINITIONS
 
For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings specified below:
 
1.1           “Affiliate” means any corporation, company, partnership, joint
venture or firm that controls, is controlled by or is under common control with
a party to this Agreement. For purposes hereof, “control” means (a) in the case
of a corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the stock or shares entitled to vote for the election of directors or
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
of voting securities, by contract or otherwise; and (b) in the case of a
non-corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the equity interests with the power to direct the management and
policies of such non-corporate entity.
 
1.2           “Agreement” has the meaning specified in the initial paragraph
hereof.
 
1.3           “Antibody” means a composition comprising a whole antibody, or any
fragment thereof.
 
 
 

--------------------------------------------------------------------------------

 
1.4           “Antisense Compound” means a composition comprising an
oligonucleotide or oligonucleotide analog, whether single or double-stranded,
including, without limitation, an siRNA, that hybridizes to a selected mRNA or
otherwise interferes with translation or transcription of such mRNA.
 
1.5           “Acquisition Effective Date” has the meaning specified in the
recitals of this Agreement.
 
1.6           “Background Materials” means Lexicon Background Materials and
Schering-Plough Background Materials.
 
1.7           “Background Technology” means Lexicon Background Technology and
Schering-Plough Background Technology.
 
1.8           “BLA” means a Biologics License Application (as defined in the FDC
Act) filed with the FDA and any other equivalent marketing authorization
application or other license, registration or other application seeking approval
from a Regulatory Authority to market a Collaboration Product in the Field in
any country or region within the Territory.
 
1.9           “Biotherapeutics Research” means the conduct of activities
relating to the generation of Antibodies, Antisense Compounds and Proteins
relating to Program Targets that have not become Released Targets or Reverted
Targets and the identification, characterization, selection, optimization and
research of Program Antibodies, Program Antisense Compounds and Program Proteins
prior to their designation as Collaboration Products.  Biotherapeutics Research
may include, without limitation, (a) the expression of Proteins comprising
Program Targets, (b) the generation of Program Antibodies, (c) the generation of
Program Antisense Compounds, (d) the development of assays for Program
Antibodies, Program Antisense Compounds and Program Proteins to, inter alia,
confirm the activity of such Program Antibodies, Program Antisense Compounds or
Program Proteins, and (e) the optimization of such Program Antibodies, Program
Antisense Compounds or Program Proteins, as the case may be, in each case with
the objective of identifying Program Antibodies, Program Antisense Compounds and
Program Proteins that are suitable for Development and meet the criteria
required for designation as Collaboration Products.
 
1.10           “Biotherapeutics Research Plan” means and includes any
Biotherapeutics Research Plan under the Predecessor Agreement and the plan to be
developed by the Joint Research Committee and approved by the Joint Management
Committee for each Contract Year in accordance with Section 5.2 hereof.
 
1.11           “Biotherapeutics Research Program Costs” means costs and expenses
that are incurred after the Effective Date by Lexicon or its Affiliates in
performing Biotherapeutics Research activities in accordance with an applicable
Biotherapeutics Research Plan and its associated budget approved by the Joint
Management Committee, including:
 
(a)           the costs of internal scientific, medical, technical and
managerial personnel engaged in Biotherapeutics Research activities (together
with all associated laboratory supplies, facilities and occupancy costs), which
costs shall be determined based on FTE Costs, unless another basis is otherwise
agreed upon by the parties in writing;
 
(b)           out-of-pocket expenditures directly related to such
Biotherapeutics Research activities, including payments to contract research
organizations, consultants and other subcontractors, subject to Section 2.2.4;
and
 
 
2

--------------------------------------------------------------------------------

 
(c)           any other costs expressly provided for and actually incurred in
accordance with such Biotherapeutics Research Plan.
 
1.12           “Collaboration” means the program described in the Predecessor
Agreement and this Agreement in which the parties have collaborated and will
continue to collaborate, in each case, to identify, characterize and carry out
the Biotherapeutics Research, Development and Commercialization under the
Predecessor Agreement, and the Biotherapeutics Research under this Agreement, of
Antibodies (and, if appropriate, Antisense Compounds) that act through, and
Proteins that are encoded by, Program Targets that have not become Released
Targets or Reverted Targets for use in the Field.  For clarity, the
Collaboration shall be deemed to include all activities conducted by the parties
and their respective Affiliates during the Collaboration Term relating to the
identification, characterization and carrying out the Biotherapeutics Research
of Antibodies (and, if appropriate, Antisense Compounds) that act through, and
Proteins that are encoded by, Program Targets that have not (at the time such
activities are conducted) become Released Targets or Reverted Targets, including
any such activities that may be conducted independent of the other party or
outside the scope of a Biotherapeutics Research Plan.
 
1.13           “Collaboration Committee” means the Joint Management Committee or
Joint Research Committee.
 
1.14           “Collaboration Product” means a Program Antibody, Program
Antisense Compound or Program Protein that has been selected for Development by
Schering-Plough in accordance with Section 6.2 hereof that has not become a
Released Product or a Reverted Product.
 
1.15           “Collaboration Term” has the meaning specified in Section 2.1.2
hereof.
 
1.16           “Commercialization” or “Commercialize” means any and all
activities associated with marketing, promoting, distributing, importing,
exporting or selling a Collaboration Product in the Field.
 
1.17           “Confidential Information” means any proprietary information and
data received by a party or its Affiliates (the “Receiving Party”) from the
other party or its Affiliates (the “Disclosing Party”) in connection with the
Predecessor Agreement or this Agreement (including, without limitation, any
research, testing, clinical, regulatory, marketing or other scientific or
business information, plans, or data pertaining to any Collaboration Product of
the Disclosing Party).  Notwithstanding the foregoing, Confidential Information
shall not include any part of such information or data that:
 
(a)           is or becomes part of the public domain other than by unauthorized
acts of the Receiving Party or its Affiliates;
 
(b)           can be shown by written documents to have been already in the
possession of the Receiving Party or its Affiliates prior to its first
disclosure under the Predecessor Agreement or this Agreement, provided such
Confidential Information was not obtained directly or indirectly from the
Disclosing Party under an obligation of confidentiality;
 
(c)           can be shown by written documents to have been disclosed to the
Receiving Party or its Affiliates by a Third Party, provided such Confidential
Information was not obtained directly or indirectly from the Disclosing Party
under an obligation of confidentiality; or
 
(d)           can be shown by written documents to have been independently
developed by the Receiving Party or its Affiliates without the aid, use or
application of Confidential Information of the Disclosing Party.
 
 
3

--------------------------------------------------------------------------------

 
Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available in the public domain or in the rightful possession of the Receiving
Party unless the combination itself is published or is available in the public
domain or in the rightful possession of the Receiving Party.
 
1.18           “Contract Year” means (a) with respect to the first Contract
Year, the period beginning on the Effective Date and ending on December 31, 2009
(the “First Contract Year”), and (b) with respect to each subsequent Contract
Year, the twelve (12) month period beginning on the day following the end of the
First Contract Year and each succeeding twelve (12) month period thereafter.
Each Contract Year (other than the First and last Contract Year, as applicable)
shall be divided into four (4) “Contract Quarters” comprised of successive three
(3) month periods. In the First Contract Year, the first Contract Quarter shall
begin on the Effective Date and end on December 31, 2009.
 
1.19           “Control” or “Controlled” means, with respect to any (a)
material, document, item of information, method, data or other know-how or (b)
Patent Right or other intellectual property right, the possession (whether by
ownership or license, other than by a license granted pursuant to this
Agreement) by a party or its Affiliates of the ability to grant to the other
party access, ownership, a license or a sublicense as provided herein under such
item or right without violating the terms of any agreement or other arrangement
with any Third Party as of the time such party would first be required hereunder
to grant the other party such access, ownership, license or sublicense.
 
1.20           “Cover,” “Covered” or “Covering” means, with respect to a Patent
Right, that, but for rights granted to a person or entity under such Patent
Right, the practice by such person or entity of an invention claimed in such
Patent Right would infringe a Valid Claim included in such Patent Right, or in
the case of a Patent Right that is a patent application, would infringe a claim
in such patent application if it were to issue as a patent.
 
1.21           “Development” or “Develop” means the conduct of all tests,
clinical and other studies and other activities (including test method
development, toxicology studies, statistical analysis and report writing,
preclinical and other testing, packaging and regulatory affairs, product
approval and registration activities), including such tests, studies and other
activities as may be required or recommended from time to time by any Regulatory
Authority to obtain, maintain or expand Regulatory Approval of a Collaboration
Product or Reverted Product in the Field.
 
1.22           “Diligent Efforts” means the carrying out of obligations or tasks
by a party (or, as applicable, its Affiliates or (sub)licensee(s)) using good
faith commercially reasonable efforts, which efforts shall be consistent with
the exercise of prudent scientific and business judgment in accordance with the
efforts such party devotes to products or research, development or marketing
projects of similar scientific and commercial potential.  For the avoidance of
doubt, matters or events beyond the reasonable control of a party, such as
delays or actions taken by a Regulatory Authority, that result in delays in an
research program shall not constitute a lack of diligence hereunder.
 
1.23           “Disclosing Party” has the meaning specified in Section 1.17
hereof.
 
1.24           “Effective Date” means the date specified in the initial
paragraph of this Agreement.
 
1.25           “EMEA” means the European Medicines Agency, or any successor
thereto.
 
1.26           “Event of Default” means an event described in Section 15.2
hereof.
 
1.27           “FDA” means the United States Food and Drug Administration, or
any successor thereto.
 
 
4

--------------------------------------------------------------------------------

 
1.28           “FDC Act” means the United States Food, Drug and Cosmetic Act (or
any successor thereto), as amended, and the rules and regulations promulgated
thereunder.
 
1.29           “Field” means the diagnosis, prevention, control and treatment in
humans or animals of any disease or condition.
 
1.30           “First Commercial Sale” means, with respect to a country in the
Territory, the first [**] by Schering-Plough or any of its Affiliates or
(sub)licensees (or, in the case of a Reverted Product, by Lexicon or any of its
Affiliates or (sub)licensees) for use in the Field after the receipt of
Regulatory Approval in such country. Sales for test marketing, sampling and
promotional uses, clinical trial purposes or compassionate or similar use shall
not be considered to constitute a First Commercial Sale.
 
1.31           “FTE” means a full-time-equivalent person-year of scientific,
technical or managerial work on or directly related to Target Function Discovery
Program or Biotherapeutics Research activities, as applicable, calculated on the
basis of [**].
 
1.32           “FTE Costs” means the amounts (which amounts include salaries,
fringe benefits, overtime and all other costs of employing FTEs, including
overhead such as laboratory supplies, facilities and occupancy costs) determined
by multiplying (a) the number of FTEs allocated by Lexicon during the relevant
time period, subject to any limitations set forth in the applicable
Biotherapeutics Research Plan or otherwise established by the Joint Management
Committee, by (b) the applicable FTE Rate(s).
 
1.33           “FTE Rate” means the agreed-upon cost per FTE, which shall be
adjusted annually (beginning in January 2010) by the percentage increase or
decrease in the U.S. Producer Price Index for Total Manufacturing Industries
(PCUOMFG#) as of the then most recent December 31 over the level of the PCUOMFG#
as of the December 31 of the previous year. Such adjustments shall be the
responsibility of the Joint Management Committee. The initial FTE Rate is [**]
on a per annum basis.
 
1.34           “GAAP” means United States generally accepted accounting
principles, as they exist from time to time, consistently applied.
 
1.35           “IND” means an Investigational New Drug application filed with
the FDA or a similar application for the clinical testing of a Collaboration
Product in human subjects filed with a foreign Regulatory Authority.
 
1.36           “Joint Management Committee” has the meaning specified in Section
3.1.1 hereof.
 
1.37           “Joint Research Committee” has the meaning specified in Section
3.1.2 hereof.
 
1.38           “Joint Research Project Team” has the meaning specified in
Section 3.1.2 hereof.
 
1.39           “Laws” means all laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.
 
1.40           “Level 1 Phenotypic Analysis” means the analyses of the
phenotypes of Mutant Mice described in Exhibit 1.40.
 
1.41           “Level 2 Phenotypic Analysis” means any one or more of the
analyses of the phenotypes of Mutant Mice described in Exhibit 1.41.
 
 
5

--------------------------------------------------------------------------------

 
1.42           “Lexicon Background Materials” means any Antibodies, Antisense
Compounds, Proteins, Mutant Mice, reagents, assays or other materials that are
(a) necessary or reasonably useful for the conduct of the Collaboration,
(b) Controlled by Lexicon, (c) utilized in the Collaboration (but only to the
extent so utilized) and (d) either in Lexicon’s or any of its Affiliates’
possession as of the Predecessor Agreement Effective Date or discovered or
acquired by Lexicon or any of its Affiliates during the Collaboration Term but
outside of the conduct of the Collaboration. Lexicon Background Materials
excludes Program Targets and Program Materials.
 
1.43           “Lexicon Background Technology” means any inventions,
information, methods, know-how, trade secrets or data that (a) are necessary or
reasonably useful for the performance of the Collaboration, (b) are Controlled
by Lexicon, (c) are utilized in the Collaboration (but only to the extent so
utilized) and (d) either are in Lexicon’s or any of its Affiliates’ possession
as of the Predecessor Agreement Effective Date or are discovered or acquired by
Lexicon or any of its Affiliates during the Collaboration Term but outside of
the conduct of the Collaboration.  Lexicon Background Technology includes any
inventions, information, method, know-how, trade secrets or data, other than
Program Technology, that are first identified or discovered in the conduct of
the Target Function Discovery Program (excluding, for clarity, any inventions,
information, method, know-how, trade secrets or data relating to Small Molecule
Compounds or uses thereof, including, without limitation, Small Molecule
Compounds acting through Program Targets).  Lexicon Background Technology also
includes any inventions, information, methods, know-how, trade secrets or data
relating to research and development methods and processes first identified or
discovered by Lexicon or its Affiliates in the course of performing
Biotherapeutics Research activities under the Collaboration, in each case that
are not Program Technology.
 
1.44           “Major Market” means (a) the United States, (b) Japan, and (c)
the European Union (under the centralized process) or any combination of three
of the following five countries:  Germany, the United Kingdom, France, Italy and
Spain.
 
1.45           “Mutant Mouse” means a mouse cell or mouse containing a selected
mutation in the murine ortholog of a Program Target that is made or produced by
Lexicon.  A “line of Mutant Mice” means Mutant Mice having the same selected
mutation.
 
1.46           “Net Sales” means the aggregate gross amount invoiced by
Schering-Plough and its Affiliates and (sub)licensees on all sales of
Collaboration Products (or by Lexicon and its Affiliates and (sub)licensees on
all sales of Reverted Products) in the Territory to a Third Party, less the
following deductions from such gross amounts:
 
(a)           bad debts actually written off which are directly attributable or
allocable to sales of the Collaboration Product or Reverted Product;
 
(b)           credits or allowances for damaged goods, returns or rejections or
recalls of Collaboration Product or Reverted Product and shelf stock and other
retroactive price adjustments actually granted;
 
(c)           normal and customary trade, cash, quantity and volume based
discounts, allowances and credits actually given;
 
(d)           sales or similar taxes (other than income taxes);
 
(e)           freight, postage, shipping and insurance charges actually allowed
or paid; and
 
 
6

--------------------------------------------------------------------------------

 
(f)           chargebacks and rebates actually paid to managed healthcare
organizations or to federal, state and local governments, their agencies, or to
trade customers, including without limitation, wholesalers, hospital buying
groups and chain pharmacy buying groups.
 
Such amounts shall be determined from the books and records of Schering-Plough
and its Affiliates and (sub)licensees (or, in the case of Reverted Products,
Lexicon and its Affiliates and (sub)licensees), as the case may be, maintained
in accordance with GAAP.
 
In the event the Collaboration Product or Reverted Product is sold as part of a
Combination Product (as defined below), the Net Sales from the Combination
Product, for the purposes of determining royalty payments, will be determined by
multiplying the Net Sales of the Combination Product by the fraction, A/A+B
where A is the average sale price of such Collaboration Product or Reverted
Product when sold separately in finished form and B is the average sale price of
the other active compounds or ingredients in the Combination Product sold
separately in finished form.
 
In the event that the average sale price of the Collaboration Product or
Reverted Product can be determined but the average sale price of the other
active compounds or ingredients cannot be determined, Net Sales for purposes of
determining royalty payments will be calculated by multiplying the Net Sales of
the Combination Product by the fraction C/C+D where C is the selling party’s
average sales price of the Collaboration Product or Reverted Product and D is
the difference between the average selling price of the Combination Product and
the average selling price of the Collaboration Product or Reverted Product.  If
the average sale price of the other active compounds or ingredients can be
determined but the average price of the Collaboration Product or Reverted
Product cannot be determined, Net Sales for purposes of determining royalty
payments will be calculated by multiplying the Net Sales of the Combination
Product by the following formula: one minus C/C+D where C is the average selling
price of the other product(s) and D is the difference between the average
selling price of the Combination Product and the average selling price of the
other active compounds or ingredients.
 
In the event that the average sales price of both the Collaboration Product or
Reverted Product and the other active compounds or ingredients in the
Combination Product cannot be determined, the Net Sales of the Collaboration
Product or Reverted Product shall be negotiated in good faith by the parties.
 
The Net Sales price for a Combination Product in a given country will be
calculated once each Contract Year and such price will be used during all
applicable royalty reporting periods for the entire Contract Year for such
country, absent extraordinary conditions or events.  When determining the
average sale price of a Collaboration Product or Reverted Product or the other
active compounds or ingredients in the Combination Product, the average sale
price will be calculated using data arising from the twelve (12) months
preceding the calculation of the Net Sales price for the Combination
Product.  As used above, the term “Combination Product” means any Collaboration
Product or Reverted Product sold in conjunction with any other active
component(s) (whether packaged together or in the same therapeutic formulation).
 
Free samples of Collaboration Product or Reverted Product and the disposition of
Collaboration Product or Reverted Product for, or the use of Collaboration
Product or Reverted Product in, human clinical trials in which such
Collaboration Product or Reverted Product is provided to patients without any
payment shall not result in any Net Sales.
 
1.47           “Patent Prosecution” has the meaning specified in Section 11.2.1
hereof.
 
1.48           “Patent Rights” means all existing patents and patent
applications and all patent applications hereafter filed and patents hereafter
issued, including, without limitation, any continuations, continuations-in-part,
divisions, provisionals or any substitute applications, any patent issued with
respect to any such patent applications, any reissue, reexamination, renewal or
extension (including any supplemental protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.
 
7

--------------------------------------------------------------------------------

 
 
1.49           “Phase 1 Clinical Trial” means a human clinical trial in any
country that is intended to initially evaluate the safety or pharmacological
effect of a Collaboration Product in subjects or that would otherwise satisfy
requirements of 21 CFR 312.21(a), or its foreign equivalent.  For purposes of
this Agreement, “Commencement of a Phase 1 Clinical Trial” for a Collaboration
Product means the first introduction of such Collaboration Product into a human
patient in a Phase 1 Clinical Trial.
 
1.50           “Phase 2 Clinical Trial” means a human clinical trial in any
country that is intended to initially evaluate the effectiveness of a
Collaboration Product for a particular indication or indications in patients
with the disease or indication under study or that would otherwise satisfy
requirements of 21 CFR 312.21(b), or its foreign equivalent.  For purposes of
this Agreement, “Commencement of a Phase 2 Clinical Trial” for a Collaboration
Product means the first introduction of such Collaboration Product into a human
patient in a Phase 2 Clinical Trial.
 
1.51           “Phase 3 Clinical Trial” means a pivotal human clinical trial in
any country the results of which could be used to establish safety and efficacy
of a Collaboration Product as a basis for a BLA or that would otherwise satisfy
the requirements of 21 CFR 312.21(c) or its foreign equivalent.  For purposes of
this Agreement, “Commencement of a Phase 3 Clinical Trial” for a Collaboration
Product means the first introduction of such Collaboration Product into a human
patient in a Phase 3 Clinical Trial.
 
1.52           “Post-Approval Study” means a human clinical trial conducted
after Regulatory Approval of the applicable Collaboration Product for the
applicable indication has been obtained in the relevant country.
 
1.53           “Predecessor Agreement” has the meaning specified in the recitals
of this Agreement.
 
1.54           “Predecessor Agreement Effective Date” has the meaning specified
in the recitals of this Agreement.
 
1.55           “Program Director” has the meaning specified in Section 3.2
hereof.
 
1.56           “Program Antibody” means an Antibody that: (a) (i) is selected by
the Joint Research Committee for research, optimization or preclinical
evaluation in the conduct of the Collaboration, (ii) is Controlled by a party,
and (iii) binds to or otherwise modulates a Program Target; (b) is first [**] in
the conduct of the Collaboration; (c) binds to or otherwise modulates a Program
Target and is first identified or discovered by Schering-Plough or its
Affiliates after Schering-Plough’s selection for Development of a Collaboration
Product for such Program Target and prior to the earlier of (i) the time that
such Program Target has become a Released Target or Reverted Target and (ii) the
expiration or earlier termination of this Agreement with respect to such
Collaboration Product pursuant to Article 15 hereof; or (d) is otherwise
designated a Program Antibody by the Joint Management Committee.
 
1.57           “Program Antisense Compound” means an Antisense Compound that:
(a)(i) is selected by the Joint Research Committee for research, optimization or
preclinical evaluation in the conduct of the Collaboration, (ii) is Controlled
by a party, and (iii) binds to or otherwise modulates a Program Target; (b) is
first [**] in the conduct of the Collaboration; (c) binds to or otherwise
modulates a Program Target and is first identified or discovered by
Schering-Plough or its Affiliates after Schering-Plough’s selection for
Development of a Collaboration Product for such Program Target and prior to the
earlier of (i) the time that such Program Target has become a Released Target or
Reverted Target and (ii) the expiration or earlier termination of this Agreement
with respect to such Collaboration Product pursuant to Article 15 hereof; or (d)
is otherwise designated a Program Antisense Compound by the Joint Management
Committee.
 
8

--------------------------------------------------------------------------------

 
 
1.58           “Program Intellectual Property” means Program Patent Rights and
any other proprietary rights in Program Material and Program Technology.
 
1.59           “Program Materials” means (a) any Program Antibodies, (b) any
Program Antisense Compounds, (c) any Program Proteins, and (d) any other
materials other than Program Antibodies, Program Antisense Compounds or Program
Proteins first identified or discovered in the conduct of the
Collaboration.  For clarity, Program Materials specifically excludes Small
Molecule Compounds, including, without limitation, Small Molecule Compounds
acting through Program Targets.
 
1.60           “Program Patent Rights” means any Patent Rights that are
Controlled by one or both parties and that Cover any Program Technology or
Program Materials. For clarification, such Program Patent Rights include the
entire scope of all of the claims contained in such Patent Rights.
 
1.61           “Program Protein” means a Protein that: (a) (i) is selected by
the Joint Research Committee for research, optimization or preclinical
evaluation in the conduct of the Collaboration, (ii) is Controlled by a party,
and (iii) is encoded by a Program Target or derived from (e.g., by means of
amino acid substitutions, additions, deletions, and C- and N-terminal fusions) a
Protein encoded by a Program Target; (b) is first [**] in the conduct of the
Collaboration; (c) is encoded by a Program Target or derived from (e.g., by
means of amino acid substitutions, additions, deletions, and C- and N-terminal
fusions) a Protein encoded by a Program Target and is first identified or
discovered by Schering-Plough or its Affiliates after Schering-Plough’s
selection for Development of a Collaboration Product for such Program Target and
prior to the earlier of (i) the time that such Program Target has become a
Released Target or Reverted Target and (ii) the expiration or earlier
termination of this Agreement with respect to such Collaboration Product
pursuant to Article 15 hereof; or (d) is otherwise designated a Program Protein
by the Joint Management Committee.
 
1.62           “Program Target” means one of the three hundred (300) human genes
selected in accordance with the Predecessor Agreement (in each case, identified
by the full-length cDNA or amino acid sequence of the gene or, in the event the
gene has more than one splice variant form, by the full-length cDNA or amino
acid sequence of at least one splice variant form of such gene) and the products
encoded by such gene, including, without limitation, (a) any [**] from such gene
[**], (b) any [**] encoded by any such gene, and (c) any [**] encoded by any
such gene.
 
1.63           “Program Technology” means any inventions, information, methods,
know-how, trade secrets or data that (a) are Controlled by a party or jointly by
the parties and (b)(i) relate to the use of Program Antibodies, Program
Antisense Compounds or Program Proteins, (ii) relate to the use of a Program
Target to identify Antibodies or Antisense Compounds acting through such Program
Targets, and the use of such Antibodies or Antisense Compounds in the Field,
(iii) relate to the use of Protein(s) encoded by such Program Target in the
Field, or (iv) are first identified or discovered in the conduct of the
Collaboration or in the Development of a Collaboration Product.  Notwithstanding
the foregoing, Program Technology does not include any inventions, information,
methods, know-how, trade secrets or data (A) relating to [**], (B) relating to
[**], in each case that do not [**], or (C) relating to Small Molecule Compounds
or uses thereof, including, without limitation, Small Molecule Compounds acting
through Program Targets.
 
 
9

--------------------------------------------------------------------------------

 
1.64           “Protein” means a composition comprising a high molecular weight
(i.e., weighing more than [**]), polymer compound composed of a variety of amino
acids joined by peptide linkages, or any fragment thereof.
 
1.65           “Receiving Party” has the meaning specified in Section 1.17
hereof.
 
1.66           “Regulatory Approval” means any and all approvals (including any
applicable governmental price and reimbursement approvals), licenses,
registrations, or authorizations of any federal, national, multinational, state,
provincial or local regulatory agency, department bureau or other governmental
entity that are necessary for the Manufacture, use, storage, import, transport,
promotion, marketing and sale of a Collaboration Product (or, as applicable,
Reverted Product) in the Field in a country or group of countries.
 
1.67           “Regulatory Authority” means any governmental authority in a
country or region that regulates the manufacture or sale of pharmaceutical
products, including the FDA and the EMEA, and any successors thereto.
 
1.68           “Released Product” means any and all of the following: (a) a
Program Antibody or Program Antisense Compound that acts through a Released
Target, or (b) a Program Protein that is encoded by a Released Target,
including, in each such case, any such Program Antibody, Program Antisense
Compound or Program Protein that had been selected by Schering-Plough for
Development as a Collaboration Product.
 
1.69           “Released Target” means (a) one of the [**] Program Targets
separately designated by the parties in writing as being released from the
Collaboration effective as of the Effective Date, (b) a Program Target that is
designated by the Joint Management Committee, in accordance with Section 2.3, as
being released from the Collaboration effective as of the date of such
designation, or (c) a Reverted Target that is subsequently designated as such by
Schering-Plough, subject to and in accordance with the provisions of Section
9.4, as its remedy for Lexicon’s failure to satisfy its diligence obligations
with respect thereto.
 
1.70           “Reverted Product” means any and all of the following: (a)(i) a
Program Antibody or Program Antisense Compound that acts through a Reverted
Target, or (ii) a Program Protein that is encoded by a Reverted Target,
including, in each such case, any such Program Antibody, Program Antisense
Compound or Program Protein that had been selected by Schering-Plough for
Development as a Collaboration Product; and (b) any other Antibody, Antisense
Compound or Protein that is claimed in a Program Patent Right and that has been
developed or acquired by Lexicon after such target has been designated a
Reverted Target.
 
1.71           “Reverted Target” means (a) a Program Target for which rights are
vested in Lexicon in accordance with Section 2.3, effective as of the date of
such vesting, or (b) a Program Target designated as such by Lexicon, subject to
and in accordance with the provisions of Section 9.2, as its remedy for
Schering-Plough’s failure to satisfy its diligence obligations with respect
thereto.
 
1.72           “Schering-Plough Background Materials” means any Antibodies,
Antisense Compounds, Proteins, assays, reagents or other materials that are (a)
necessary or reasonably useful for the conduct of the Collaboration, (b)
Controlled by Schering-Plough, (c) utilized in the Collaboration (but only to
the extent so utilized) and (d) either in Schering-Plough’s or any of its
Affiliates’ possession as of the Predecessor Agreement Effective Date (in the
case of Organon or Intervet) or as of the Acquisition Effective Date (in the
case of Schering-Plough and its Affiliates other than Organon or Intervet) or
discovered or acquired by Schering-Plough or any of its Affiliates during the
Collaboration Term but outside of the conduct of the Collaboration.
Schering-Plough Background Materials excludes Program Targets, Program
Antibodies, Program Antisense Compounds and Program Proteins.
 
10

--------------------------------------------------------------------------------

 
 
1.73           “Schering-Plough Background Technology” means any inventions,
information, methods, know-how, trade secrets or data that (a) are necessary or
reasonably useful for the performance of the Collaboration, (b) are Controlled
by Schering-Plough, (c) are utilized in the Collaboration (but only to the
extent so utilized) and (d) either are in Schering-Plough’s or any of its
Affiliates’ possession as of the Predecessor Agreement Effective Date (in the
case of Organon or Intervet) or as of the Acquisition Effective Date (in the
case of Schering-Plough and its Affiliates other than Organon or Intervet) or
are discovered or acquired by Schering-Plough or any of its Affiliates during
the Collaboration Term but outside of the conduct of the
Collaboration.  Schering-Plough Background Technology also includes any
inventions, information, methods, know-how, trade secrets or data (i) relating
to research and development methods and processes first identified or discovered
by Schering-Plough or its Affiliates in the course of performing Biotherapeutics
Research or Development activities under the Collaboration or (ii) relating to
manufacturing and analytical methods and processes first identified or
discovered by Schering-Plough or its Affiliates in the course of manufacture of
a Collaboration Product, in each case that are not Program Technology.
 
1.74           “Small Molecule Compound” means a composition comprising a
chemical compound, whether synthetic or naturally-derived,  that is not an
Antibody, an Antisense Compound or a Protein.
 
1.75           “Target Function Discovery Program” has the meaning specified in
Section 2.1.1 hereof.
 
1.76           “Target Function Discovery Program Costs” means the following
amounts:
 
(a)           the costs of internal scientific, medical, technical and
managerial personnel of Lexicon or its Affiliates engaged in [**] (together with
all associated laboratory supplies, facilities and occupancy costs) from and
after the Effective Date, which costs shall be determined based on FTE Costs,
unless another basis is otherwise agreed upon by the parties in writing; and
 
(b)           out-of-pocket expenditures, if any, expressly approved by the
Joint Management Committee and actually incurred after the Effective Date by
Lexicon or its Affiliate(s) in conducting the Target Function Discovery Program,
subject to Section 2.2.4.
 
1.77           “Target Function Discovery Program Term” has the meaning
specified in Section 4.1.2 hereof.
 
1.78           “Territory” means all of the countries of the world.
 
1.79           “Therapeutic Area” means any one of the following areas with
respect to which the Joint Research Committee may approve Level 2 Phenotypic
Analysis of Mutant Mice relating to a Program Target: (a) metabolism and
endocrinology, (b) cardiology, (c) neurology, (d) oncology, (e) immunology, (f)
ophthalmology and (g) any other therapeutic area for which Lexicon subsequently
develops Level 2 Phenotypic Analysis capabilities and focuses its own internal
drug discovery efforts.
 
1.80           “Third Party” means any person or entity other than Lexicon,
Schering-Plough and their respective Affiliates.
 
1.81           “Valid Claim” means a claim of an issued and unexpired patent
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that is not
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise.
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 2.   COLLABORATION OVERVIEW
 
2.1           General.
 
2.1.1           Objectives.  The parties intend to carry out their obligations
and responsibilities under the Collaboration in accordance with the provisions
of Articles 2, 5, 6 and 7 of this Agreement.  It is intended that
Biotherapeutics Research will be conducted as a unified collaborative effort
with activities by the parties carried out primarily at each party’s respective
facilities, and this intent shall be reflected in the applicable Biotherapeutics
Research Plan(s).  In support of the Collaboration, Lexicon will conduct
efforts, using its technology for the generation and analysis of the phenotypes
of Mutant Mice, to identify and validate Program Targets with potential utility
in the Field (the “Target Function Discovery Program”).
 
2.1.2           Collaboration Term.  The Collaboration shall be deemed to have
commenced on the Predecessor Agreement Effective Date with respect to Lexicon,
Organon and Intervet, and on the Acquisition Effective Date with respect to
Schering-Plough, and shall continue on a Program Target-by-Program Target basis,
until the earliest of (a) the time that such Program Target has become a
Released Target or Reverted Target, (b) the time that a Collaboration Product
for such Program Target has been selected for Development by Schering-Plough,
and (c) the expiration or earlier termination of this Agreement pursuant to
Article 15 hereof (the “Collaboration Term”).
 
2.2           Conduct of Collaboration.
 
2.2.1           Efforts. The parties shall conduct the Collaboration in good
scientific manner in accordance and in compliance with applicable Laws. Each
party shall use Diligent Efforts to conduct the activities of the Collaboration
that are assigned to it under this Agreement or a Biotherapeutics Research Plan,
and each shall devote sufficient resources to carry out such respective
activities. While the parties acknowledge and agree that neither party
guarantees the success of the Collaboration or any individual task undertaken
thereunder, each party agrees that it will perform the activities assigned to it
under the Collaboration in a professional manner.
 
2.2.2           Resources. Over the course of the Collaboration, tasks will be
allocated between the parties in accordance with the following principles and
objectives: (a) Lexicon will be solely responsible for conducting the Target
Function Discovery Program; (b) except to the extent otherwise provided in an
applicable Biotherapeutics Research Plan, Schering-Plough will be principally
responsible for conducting Biotherapeutics Research activities; and (c)
Schering-Plough will be exclusively responsible for Development and
Commercialization activities.
 
2.2.3           Subcontractors. In accordance with Section 2.2.2, the parties
will endeavor to optimize the allocation of their resources for the conduct of
the Collaboration. As necessary and in furtherance of the Collaboration,
however, (a) Lexicon may enter into agreements or subcontracts for Target
Function Discovery Program activities in accordance with this Section 2.2.3, (b)
either party may enter into agreements or subcontracts for Biotherapeutics
Research activities in accordance with this Section 2.2.3, and (c)
Schering-Plough may enter into agreements or subcontracts for Development or
Commercialization activities in accordance with this Section 2.2.3; provided
that (i) none of the rights of the other party hereunder are diminished or
otherwise adversely affected as a result of such subcontracting and (ii) the
subcontractor undertakes in writing obligations of confidentiality and non-use
regarding the other party’s Confidential Information that are substantially the
same as those undertaken by Schering-Plough and Lexicon pursuant to Article 12
hereof. In the event a party performs one or more of its obligations under the
Collaboration through a subcontractor, then such party shall at all times be
responsible for the performance of such subcontractor.
 
12

--------------------------------------------------------------------------------

 
 
2.2.4           Reports.  Lexicon shall submit reports, not less than [**], to
the Joint Management Committee detailing its activities under the Target
Function Discovery Program. Each party shall submit reports, not less than [**],
to the Joint Management Committee, as may be required by the then-current
Biotherapeutics Research Plan(s), detailing its activities under the
Biotherapeutics Research Program.
 
2.3           Release and Reversion of Program Targets.  The parties have
designated [**] Program Targets as Released Targets effective as of the
Effective Date.  Upon the request of Schering-Plough at any time with respect to
any other Program Target that has not become a Reverted Target, the Joint
Management Committee will consider in good faith whether such Program Target
should be designated as a Released Target, and may, by unanimous agreement of
its members, designate such Program Target as a Released Target, effective as of
the date of such designation.  In the absence of such a designation,
Schering-Plough may, at its option, designate any such Program Target as a
Released Target by delivering written notice of such designation to Lexicon, and
such Program Target shall become a Released Target [**] following such notice
unless Lexicon shall have delivered notice to Schering-Plough within such [**]
period of its election to designate such Program Target as a Reverted Target,
with rights to such Reverted Target vesting in Lexicon effective as of the date
of such notice.  In addition, Lexicon may, at its option, designate as a
Reverted Target any Program Target with respect to which Schering-Plough has
failed to satisfy its diligence obligations under Section 9.1, subject to and in
accordance with the provisions of Section 9.2.  Lexicon shall have the rights
set forth in Sections 8.2.2 and 9.2, subject to the obligations set forth in
Sections 9.4, 10.5 and 10.6, with respect to Reverted Products.
 
2.4           Exclusivity.  During the Collaboration Term, each party shall work
exclusively with the other party under the terms of this Agreement with respect
to Biotherapeutics Research, Development and Commercialization of (a) Program
Antibodies, Program Antisense Compounds and other Antibodies and Antisense
Compounds acting through Program Targets that have not become Released Targets
or Reverted Targets and (b) Program Proteins and other Protein(s) encoded by
Program Targets that have not become Released Targets or Reverted
Targets.  Without limiting the foregoing, during the Collaboration Term, neither
party nor any of its Affiliates shall research, develop or Commercialize (a) any
Antibody or Antisense Compound acting through a Program Target that has not
become a Released Target or Reverted Target or (b) any Protein encoded by a
Program Target that has not become a Released Target or Reverted Target, except
for the Biotherapeutics Research of Program Antibodies, Program Antisense
Compounds and Program Proteins and the Development and Commercialization of
Collaboration Products, in each case in the Collaboration and in accordance with
the terms of this Agreement.  In addition, after Schering-Plough’s selection for
Development of a Collaboration Product for a Program Target, neither party nor
any of its Affiliates shall research, Develop or Commercialize (a) any Antibody
or Antisense Compound acting through such Program Target or (b) any Protein
encoded by such Program Target, except for the Biotherapeutics Research of
Program Antibodies, Program Antisense Compounds and Program Proteins and the
Development and Commercialization of Collaboration Products, in each case in
accordance with the terms of this Agreement, until the earlier of (i) the time
that such Program Target has become a Released Target or Reverted Target, and
(ii) the expiration or earlier termination of this Agreement with respect to
such Collaboration Product pursuant to Article 15 hereof.  For the avoidance of
doubt, the exclusivity provisions of this section shall not apply to any Program
Target that becomes a Released Target or a Reverted Target.
 
 
13

--------------------------------------------------------------------------------

 
2.5           Collaboration Records.
 
2.5.1           All work conducted by each party in the course of the
Collaboration shall be completely and accurately recorded, in reasonable detail
and in good scientific manner, in separate laboratory notebooks. On reasonable
notice, and at reasonable intervals, each party shall have the right to inspect
and copy all such records of the other party reflecting Program Technology or
work done under the Collaboration, to the extent reasonably required to carry
out its respective obligations and to exercise its respective rights hereunder.
Notwithstanding the definition of “Confidential Information,” all such records
shall constitute Confidential Information of the party owning such records.
 
2.5.2           In order to protect the parties’ Patent Rights under U.S. law in
any inventions conceived or reduced to practice during or as a result of the
Collaboration, each party agrees to maintain a policy or set of procedures that
requires its employees to record and maintain all data and information developed
during the Collaboration in such a manner as to enable the parties to use such
records to establish the earliest date of invention or diligence to reduction to
practice. At a minimum, the policy or procedures shall require such individuals
to record all inventions generated by them in standard laboratory notebooks or
other suitable means that are dated and corroborated by non-inventors on a
regular, contemporaneous basis.
 
2.6           Disclosure of Collaboration Results. Subject to restrictions
imposed by a party’s confidentiality obligations to any Third Party with respect
to Background Materials or Background Technology, each party will disclose to
the Joint Research Committee all Program Technology that is discovered, invented
or made by such party during the course of the Collaboration and that is useful
in or relates to the Collaboration, including, without limitation, information
regarding Program Targets, Program Antibodies, Program Antisense Compounds and
Program Proteins and uses thereof and the results of all Biotherapeutics
Research studies.  Such Program Technology will be promptly disclosed to the
Joint Research Committee, with meaningful discoveries or advances being
communicated as promptly as practicable after such information is obtained or
its significance is appreciated.  Upon written request by any member of the
Joint Research Committee, each party will provide the other with copies of the
raw data generated in the course of the Collaboration, if reasonably necessary
to the other party’s work under the Collaboration. Any information disclosed
pursuant to this Section 2.6 may be used by the other party solely for the
purposes of the Collaboration or as otherwise expressly permitted in this
Agreement.
 
2.7           Material Transfer.  In order to facilitate the Collaboration,
either party may provide to the other party certain Program Materials and
Background Materials Controlled by the supplying party (other than under this
Agreement) for use by the other party in furtherance of the Collaboration.  All
such Program Materials shall be considered the Confidential Information of both
parties and shall be subject to the restrictions in Article 12. All Background
Materials shall be considered the Confidential Information of the supplying
party and shall be subject to the restrictions in Article 12. Except as
otherwise provided under this Agreement, all such Program Materials and
Background Materials delivered to the other party shall remain the sole property
of the supplying party, shall be used only in furtherance of the Collaboration
and solely under the control of the other party and its Affiliates, shall not be
used or delivered to or for the benefit of any Third Party without the prior
written consent of the supplying party and shall not be used in research or
testing involving human subjects. The Program Materials and Background Materials
supplied under this Section 2.7 must be used with prudence and appropriate
caution in any experimental work, since not all of their characteristics may be
known. THE PROGRAM MATERIALS AND BACKGROUND MATERIALS ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.
 
14

--------------------------------------------------------------------------------

 
 
2.8           Third Party Licenses. During the Collaboration Term, either party
may propose that the Joint Management Committee determine whether a Third Party
license is required or beneficial for Biotherapeutics Research of a Program
Target or of a Collaboration Product in the Field. In the event the Joint
Management Committee determines that such Third Party license is required or
beneficial, Schering-Plough shall be responsible for obtaining such license.  In
making any such determination provided for in this Section 2.8 as to the need
for or benefit of any such Third Party license, due consideration shall be given
to the advisability of seeking an opinion of counsel and the efforts required to
design around the patents at issue.
 
2.9           Regulatory Matters. The preparation, filing, prosecution and
maintenance of INDs, BLAs and other regulatory filings required to be filed with
any Regulatory Authority with regard to each Collaboration Product will be in
the name of and the responsibility of Schering-Plough. Schering-Plough shall
oversee, monitor and coordinate all regulatory actions, communications and
filings with and submissions, including filings and submissions of supplements
and amendments thereto, to Regulatory Authorities with respect to each
Collaboration Product.
 
ARTICLE 3.    COLLABORATION MANAGEMENT
 
3.1           Collaboration Committees.
 
3.1.1           Joint Management Committee. As soon as practicable after the
Effective Date, Schering-Plough and Lexicon shall establish a Joint Management
Committee (the “Joint Management Committee”) comprised of [**] representatives
designated by Schering-Plough and [**] representatives designated by Lexicon,
each of whom shall have experience and seniority sufficient to enable him or her
to make decisions on behalf of the party he or she represents; provided that
Schering-Plough and Lexicon may, by mutual agreement, designate an appropriate
number of additional representatives from time to time.
 
3.1.2           Joint Research Committee. As soon as practicable after the
Effective Date, Schering-Plough and Lexicon shall establish a Joint Research
Committee (the “Joint Research Committee”) comprised of [**] representatives
designated by Schering-Plough and [**] representatives designated by Lexicon,
each of whom shall have experience and seniority sufficient to enable him or her
to make decisions on behalf of the party he or she represents; provided that
Schering-Plough and Lexicon may, by mutual agreement, designate an appropriate
number of additional representatives from time to time. From time to time during
the Collaboration Term, the Joint Research Committee may establish one or more
Joint Research Project Teams (each, a “Joint Research Project Team”) to
implement various aspects of the applicable Biotherapeutics Research Plan. Such
teams shall be governed in the same manner and subject to the relevant
requirements as set forth herein for the Joint Research Committee.
 
3.2           Program Directors.  Each party shall appoint one of its designees
on the Joint Management Committee (and who may, but need not also be, a member
of the Joint Research Committee) to serve as a program director (each, a
“Program Director”) with responsibility for overseeing the day-to-day activities
of the parties with respect to the Collaboration and for being the primary point
of contact between the parties with respect to the Collaboration.
 
3.3           Replacement of Collaboration Committee Representatives and Program
Directors.  Each party shall be free to replace its representative members of
any Collaboration Committee and its Program Director with new appointees who
have authority to act on behalf of such party, on notice to the other party.
 
15

--------------------------------------------------------------------------------

 
 
3.4           Responsibilities of Joint Management Committee.  The Joint
Management Committee shall be responsible for overseeing and directing the
parties’ interaction and performance of their respective obligations under this
Agreement.  Without limiting the generality of the foregoing, its duties during
its term shall include:
 
(a)           preparing such procedures as may be necessary for the operation of
the Joint Management Committee, Joint Research Committee, and other committees
the Joint Management Committee decides to establish to assure the efficient
operation of the Collaboration;
 
(b)           reviewing and approving the annual Biotherapeutics Research Plans
proposed by the Joint Research Committee, including the budget for any Lexicon
work to be funded by Schering-Plough, and any modifications thereto as
recommended by the Joint Research Committee;
 
(c)           overseeing the implementation of such Biotherapeutics Research
Plans;
 
(d)           upon request by Schering-Plough, promptly determining whether to
designate a Program Target as a Released Target;
 
(e)           facilitating the transfer of technology between the parties
through the Joint Research Committee;
 
(f)           overseeing Patent Prosecution and other matters contemplated by
Article 12 and, if appropriate, delegating responsibility for such matters,
subject to oversight by the Joint Management Committee, to a committee appointed
by the Joint Management Committee for such purpose;
 
(g)           evaluating potential licenses from Third Parties, and determining
their utility in the Collaboration (if any);
 
(h)           evaluating the progress of the Joint Research Committee, and on a
quarterly basis at a minimum, evaluating the progress of the Biotherapeutics
Research Plan against its respective timeline;
 
(i)           overseeing the maintenance of an inventory of the assets generated
pursuant to the Collaboration;
 
(j)           resolving matters within the responsibilities of the Joint
Research Committee as to which the members of the Joint Research Committee are
unable to reach a consensus, and dissolving the Joint Research Committee when
its duties under the Collaboration are complete;
 
(k)           resolving disagreements between the parties with respect to the
matters contemplated by Article 8 hereof; and
 
(l)           addressing issues and resolving differences that may arise between
the parties.
 
The Joint Management Committee shall not have the power to amend the terms of or
waive compliance with this Agreement.


 
16

--------------------------------------------------------------------------------

 
3.5           Responsibilities of Joint Research Committee.  The Joint Research
Committee shall be responsible for preparing for approval by the Joint
Management Committee and implementing the applicable annual Biotherapeutics
Research Plan, with the objective of expeditiously identifying Program
Antibodies, Program Antisense Compounds and Program Proteins meeting the
criteria for Development as Collaboration Products.  Without limiting the
generality of the foregoing, its duties during its term shall include:
 
(a)           overseeing the implementation of the Target Function Discovery
Program;
 
(b)           establishing criteria for the selection of Program Antibodies,
Program Antisense Compounds and Program Proteins;
 
(c)           selecting Program Antibodies, Program Antisense Compounds and
Program Proteins for characterization and optimization in the conduct of the
Collaboration;
 
(d)           monitoring, reviewing and reporting on the progress of the
Biotherapeutics Research Program;
 
(e)           recommending Program Antibodies, Program Antisense Compounds and
Program Proteins for Development by Schering-Plough as Collaboration Products;
and
 
(f)           performing such other activities as are contemplated by the terms
of this Agreement.
 
The Joint Research Committee shall report its activities and make proposals to
the Joint Management Committee at least [**], but more frequently as
appropriate. The Joint Research Committee shall not have the power to amend or
waive compliance with this Agreement.
 
3.6           Meetings of Collaboration Committees.  As applicable, each
Collaboration Committee shall meet at least [**], or as frequently as the
parties deem appropriate, on such dates and at such times as the parties shall
agree, on [**] written notice to the other party unless such notice is waived by
the parties.  Each Collaboration Committee may convene or be polled or consulted
from time to time by means of telecommunications, videoconferences or
correspondence, as deemed necessary or appropriate by the parties.  To the
extent that meetings are held in person, they shall alternate between the
offices of the parties unless the parties otherwise agree.
 
3.7           Decisions.
 
3.7.1           Quorum; Voting.  A quorum for a meeting of a Collaboration
Committee shall require the presence of at least one Lexicon member (or
designee) and at least one Schering-Plough member (or designee) in person or by
telephone.  All decisions made or actions taken by a Collaboration Committee
shall be made unanimously by its members, with the Lexicon members cumulatively
having one vote and the Schering-Plough members cumulatively having one vote;
provided that, in the event the members of the Joint Management Committee are
unable to reach unanimity as to the approval of a Biotherapeutics Research Plan
or budget under Section 3.4(b), then, subject to the obligations of
Schering-Plough under Section 9.1, the members of the Joint Management Committee
designated by Schering-Plough shall have the right to approve such
Biotherapeutics Research Plan and budget; provided, further, that in no event
shall Lexicon or its Affiliates be assigned any responsibilities or obligations
under any Biotherapeutics Research Plan without the agreement of the Lexicon
members of the Joint Management Committee.
 
 
17

--------------------------------------------------------------------------------

 
3.7.2           Dispute Resolution.
 
3.7.2.1                 In the event that unanimity cannot be reached by the
Joint Research Committee with respect to a matter that is a subject of its
decision-making authority, then the matter shall be referred for further review
and resolution to the Joint Management Committee.  In the event that unanimity
cannot be reached by the Joint Management Committee with respect to a matter
that is a subject of its decision-making authority, then the matter shall be
referred for further review and resolution to the President of Schering-Plough’s
research division, or such other similar position designated by Schering-Plough
from time to time, and the Chief Executive Officer of Lexicon, or such other
similar position designated by Lexicon from time to time.  The designated
officers of each party shall use reasonable efforts to resolve the matter within
[**] after the matter is referred to them.
 
3.7.2.2                 If the designated officers cannot resolve any matter
pursuant to Section 3.7.2.1 within such [**] period, the matter shall be
referred to a Third Party arbitrator or arbitrators, in accordance with the
following procedures, whose decision shall be [**]; provided that failure of the
Joint Management Committee to agree to designate a Program Target as a Released
Target shall not be subject to arbitration under this Section 3.7.2.2.  The
arbitration proceeding shall be conducted under the Commercial Arbitration Rules
of the American Arbitration Association, with the proceedings to be held in
Houston, Texas if the arbitration is requested by Schering-Plough or in Newark,
New Jersey if the proceedings are requested by Lexicon. The parties shall
attempt to mutually agree upon a single independent Third Party arbitrator (who
shall be a professional with appropriate experience in the subject matter at
issue in such disagreement) within [**] after the initial referral of such
matter to the designated officers.  If the parties are unable to mutually agree
upon one such person, then each party shall appoint one independent Third Party
professional with appropriate experience in the subject matter at issue in such
disagreement prior to the expiration of such [**] period, and within [**] after
the initial referral of such matter to the designated officers, such person(s)
shall select a single independent Third Party arbitrator, who shall be a
professional with appropriate experience in the subject matter at issue in such
disagreement.  Within [**] after the initial referral of such matter to the
designated officers, the arbitrator shall provide written notice to the parties
regarding his or her determination regarding such disagreement.
 
3.8           Administration.  The chairperson of each Collaboration Committee
shall be designated annually on an alternating basis between the parties.  The
initial chairperson shall be selected by Schering-Plough.  The party not
designating the chairperson shall designate one of its representative members as
secretary to such Collaboration Committee for such year.  The chairperson shall
be responsible for calling meetings of such Collaboration Committee, sending
notices of meetings to all members and for leading such meetings.
 
3.9           Minutes.  Within [**] after each Collaboration Committee meeting,
the secretary of such Collaboration Committee shall prepare and distribute
minutes of the meeting, that shall provide a description in reasonable detail of
the discussions had at the meeting and a list of any actions, decisions or
determinations approved by such Collaboration Committee.  The secretary shall be
responsible for circulation of all draft and final minutes.  Draft minutes shall
be first circulated to the chairperson, edited by the chairperson and then
circulated in final draft form to all members of such Collaboration Committee
sufficiently in advance of the next meeting to allow adequate review and comment
prior to the meeting.  Minutes shall be approved or disapproved, and revised as
necessary, at the next meeting.  Final minutes shall be distributed to the
members of such Collaboration Committee.
 
18

--------------------------------------------------------------------------------

 
 
3.10           Term.  The Joint Management Committee shall exist until the
termination or expiration of the Collaboration Term.  Each other Collaboration
Committee shall exist until the termination or expiration of the Collaboration
Term unless earlier dissolved by the Joint Management Committee following the
completion of its duties under the Collaboration.
 
3.11           Expenses.  Each party shall be responsible for all travel and
related costs for its representatives to attend meetings of, and otherwise
participate on, a Collaboration Committee.
 
ARTICLE 4.    TARGET FUNCTION DISCOVERY PROGRAM
 
4.1           General.
 
4.1.1           Generation and Analysis of Mutant Mice.  The parties acknowledge
and agree that, as of the Effective Date, Lexicon has completed the development
and Level 1 Phenotypic Analysis of Mutant Mice for each Program Target that has
not become a Released Target or Reverted Target.  During the balance of the
Target Function Discovery Program, Lexicon shall use Diligent Efforts to
complete Level 2 Phenotypic Analysis of lines of Mutant Mice under the
supervision of the Joint Research Committee and to the extent and degree
specified in the Predecessor Agreement.
 
4.1.2           Target Function Discovery Program Term.  The Target Function
Discovery Program shall continue until December 31, 2009 and all work under the
Target Function Discovery Program shall be completed by that date (the “Target
Function Discovery Program Term”).
 
4.2           Reporting and Oversight of Target Function Discovery Program
Progress.  Lexicon shall keep the Joint Research Committee fully informed of the
progress of its activities under the Target Function Discovery Program.  Within
[**] following the Effective Date, Lexicon shall prepare, and provide to the
Joint Research Committee, a reasonably detailed written summary report which
shall (a) describe the work performed by Lexicon in the Target Function
Discovery Program since its last report to the Joint Research Committee
regarding the Target Function Discovery Program, and (b) describe the phenotypes
identified through such work that are suggestive, in Lexicon’s good faith
scientific judgment, of the potential utility of the corresponding Program
Targets in the Field.  In addition, Lexicon shall provide the Joint Research
Committee with access to all data, information and conclusions from such work so
as to enable the Joint Research Committee to make its own determinations as to
which Mutant Mice exhibit a phenotype suggestive of the potential utility of the
corresponding Program Target in the Field.  For each such phenotype described,
that in the opinion of the Joint Research Committee warrants further
consideration of a Biotherapeutics Research Plan, the Joint Research Committee
will provide the basis for such opinion to the Joint Management
Committee.  Similarly, the Joint Research Committee will present the information
for those Program Targets that in its opinion, based on the phenotypic
information described, do not warrant further consideration for a
Biotherapeutics Research Plan.  Based on the presentation of such information,
the Joint Management Committee will decide which Program Targets should progress
to a Biotherapeutics Research Plan and which shall be designated as Released
Targets.
 
4.3           Requests for Mice for Released Targets.  For [**] (but no longer
than [**]), upon the request of Schering-Plough for a line of Mutant Mice made
in the Target Function Discovery Program for such Released Target, Lexicon shall
use Diligent Efforts to transfer to Schering-Plough a viable, healthy breeding
pair of mice from such line of such Mutant Mice, with the obligation to supply a
replacement pair if necessary, for Schering-Plough’s internal research use.
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 5.    BIOTHERAPEUTICS RESEARCH PROGRAM
 
5.1           General.  The parties shall continue to pursue Biotherapeutics
Research relating to Program Targets that have not become Released Targets or
Reverted Targets under the direction of the Joint Research Committee in
accordance with annual Biotherapeutics Research Plans.  Unless otherwise agreed
by the Joint Management Committee, Schering-Plough will be principally
responsible for conducting Biotherapeutics Research activities from and after
the Effective Date, with Lexicon participating in such activities to the extent
provided in an applicable Biotherapeutics Research Plan.
 
5.2           Biotherapeutics Research Plans.
 
5.2.1           The Joint Research Committee shall prepare and the Joint
Management Committee shall approve the Biotherapeutics Research Plan for every
Contract Year (other than the First Contract Year) following the Effective Date
during the Collaboration Term at least [**] prior to the commencement of such
Contract Year.  The Biotherapeutics Research Plan for the First Contract Year
shall be prepared by the Joint Research Committee and approved by the Joint
Management Committee within [**] after the Effective Date.  The responsibility
of the Joint Research Committee to prepare annual Biotherapeutics Research Plans
shall terminate upon the agreement of the parties to cease further
Biotherapeutics Research regarding Program Targets.
 
5.2.2           Each annual Biotherapeutics Research Plan shall be in writing
and shall set forth with reasonable specificity the Biotherapeutics Research
objectives, priorities, activities, milestones, budgets, personnel requirements,
other resources and allocations of responsibilities between the parties for the
period covered by such annual Biotherapeutics Research Plan in a manner
consistent with the terms of this Agreement, including, without limitation, the
objectives set forth in Section 2.1.1, the terms and conditions set forth in
Section 2.2, and Schering-Plough’s obligations under Section 9.1. The
Biotherapeutics Research Plans shall cover all aspects of Biotherapeutics
Research relating to the generation of Antibodies, Antisense Compounds and
Proteins relating to Program Targets that have not become Released Targets or
Reverted Targets and the identification, characterization, selection,
optimization and research of Program Antibodies, Program Antisense Compounds and
Program Proteins prior to their designation as Collaboration Products, and shall
include, with reasonable specificity, the Biotherapeutics Research activities to
be performed by each party and the Biotherapeutics Research activities, if any,
to be performed by subcontractors.
 
5.2.3           The Joint Research Committee may agree on modifications, and
recommend that the Joint Management Committee approve such modifications, to the
provisions of any Biotherapeutics Research Plan at any time.  Without limiting
the foregoing, the Joint Research Committee shall conduct a [**] review of each
Biotherapeutics Research Plan and shall recommend that the Joint Management
Committee approve such modifications to the applicable Biotherapeutics Research
Plan as the Joint Research Committee may deem to be appropriate as a result of
such review.
 
ARTICLE 6.    DEVELOPMENT PROGRAMS
 
6.1           General.  Schering-Plough shall be solely responsible for the
Development of Collaboration Products in the Field subject to its obligations
under Section 9.1.  Lexicon shall be solely responsible for the Development of
Reverted Products in the Field subject to its obligations under Section 9.4.
 
20

--------------------------------------------------------------------------------

 
 
6.2           Selection of Collaboration Products for
Development.  Schering-Plough shall be responsible, subject to its obligations
under Section 9.1, for selecting Program Antibodies, Program Antisense Compounds
and Program Proteins (with respect to Program Targets other than Released
Targets or Reverted Targets) for Development as Collaboration Products, and
shall promptly notify the Joint Management Committee of each such Program
Antibody, Program Protein or Program Antisense Compound that has been selected
by Schering-Plough as a development candidate; provided that the initiation of
GLP toxicology studies with respect to a Program Antibody, Program Antisense
Compound or Program Protein produced under GMP conditions shall be conclusively
deemed to constitute its selection for Development as a Collaboration
Product.  Lexicon shall have the reciprocal obligations for any Reverted
Product.
 
6.3           Annual Development Reports.  Within [**] of finalizing and
approving an early Development plan for a Collaboration Product, Schering-Plough
will provide a summary of the plan to Lexicon.  Thereafter, Schering-Plough will
provide Lexicon with an annual report on the progress under such plan and
projections for the Development plan for the upcoming year, such reports to be
the Confidential Information of Schering-Plough.  Lexicon shall have the
reciprocal obligations for any Reverted Product.
 
ARTICLE 7.     COMMERCIALIZATION OF COLLABORATION PRODUCTS
 
7.1           General.  Schering-Plough shall be solely responsible for the
Commercialization of Collaboration Products in the Field subject to its
obligations under Section 9.1.  Lexicon shall be solely responsible for the
Commercialization of Reverted Products in the Field subject to its obligations
under Section 9.4.
 
7.2           Annual Commercialization Reports.  Schering-Plough will promptly
notify Lexicon of all Regulatory Approvals for Collaboration Products and will
provide royalty reports on any Net Sales of such Collaboration Product pursuant
to Section 10.4.3 herein.  Lexicon shall have the reciprocal obligations for any
Reverted Product.
 
ARTICLE 8.    GRANTS OF RIGHTS
 
8.1           Grants of Research Licenses for Purposes of Collaboration.
 
8.1.1           By Lexicon.  Subject to the terms of this Agreement, during the
Collaboration Term, Lexicon hereby grants to Schering-Plough and its Affiliates,
within the Territory, (a) a non-exclusive right and license (without any right
to sublicense, except as set forth below) under Lexicon’s rights in the Lexicon
Background Materials and the Lexicon Background Technology, including, without
limitation, any Patent Rights Controlled by Lexicon Covering the foregoing, and
(b) a co-exclusive right and license (without any right to sublicense, except as
set forth below) under Lexicon’s rights in the Program Intellectual Property, in
each case to (i) generate Antibodies, Antisense Compounds and Proteins relating
to Program Targets that have not become Released Targets or Reverted Targets and
(ii) identify, characterize, select, optimize and research Program Antibodies,
Program Antisense Compounds and Program Proteins relating to such Program
Targets prior to their designation as Collaboration Products, in each case in
the conduct of the Collaboration. Such right and license shall include the right
to grant sublicenses to Affiliates of Schering-Plough and to Third Parties that
are approved by the Joint Management Committee.
 
 
21

--------------------------------------------------------------------------------

 
8.1.2           By Schering-Plough.  Subject to the terms of this Agreement,
during the Collaboration Term, Schering-Plough hereby grants to Lexicon and its
Affiliates, within the Territory, (a) a non-exclusive right and license (without
any right to sublicense, except as set forth below) under Schering-Plough’s
rights in the Schering-Plough Background Materials and the Schering-Plough
Background Technology, including, without limitation, any Patent Rights
Controlled by Schering-Plough Covering the foregoing,  and (b) a co-exclusive
right and license (without any right to sublicense, except as set forth below)
under Schering-Plough’s rights in the Program Intellectual Property, in each
case to (i) generate Antibodies, Antisense Compounds and Proteins relating to
Program Targets that have not become Released Targets and (ii) identify,
characterize, select, optimize and research Program Antibodies, Program
Antisense Compounds and Program Proteins relating to such Program Targets prior
to their designation as Collaboration Products, in each case in the conduct of
the Collaboration.  Such right and license shall include the right to grant
sublicenses to Affiliates of Lexicon and to Third Parties that are approved by
the Joint Management Committee.
 
8.2           Grants of Development and Commercialization Licenses.
 
8.2.1           By Lexicon.  Subject to the terms of this Agreement, Lexicon
hereby grants to Schering-Plough and its Affiliates, within the Territory, (a) a
non-exclusive right and license, with the right to sublicense, under Lexicon’s
rights in the Lexicon Background Materials and the Lexicon Background
Technology, including, without limitation, any Patent Rights Controlled by
Lexicon Covering the foregoing, and (b) an exclusive right and license, with the
right to sublicense, under Lexicon’s rights in the Program Intellectual Property
to research, Develop, make, have made, import, use, have used, offer for sale,
sell and have sold Collaboration Products in the Field.  Any such sublicense
shall be set forth in a written agreement containing confidentiality, non-use,
ownership of intellectual property and audit provisions consistent with and no
less restrictive than those contained herein, shall be subject and subordinate
to the terms and conditions of this Agreement, and shall obligate the
(sub)licensee to make the royalty payments required hereunder; provided that
Schering-Plough shall remain responsible for all payments due to Lexicon
hereunder.  Schering-Plough shall provide Lexicon with a copy of each sublicense
agreement promptly after executing the same; provided, however, that subject to
the exceptions set forth in Section 1.19, each such sublicense agreement shall
be Confidential Information of Schering-Plough.
 
8.2.2           By Schering-Plough.  Subject to the terms of this Agreement,
Schering-Plough hereby grants to Lexicon and its Affiliates, within the
Territory, (a) a non-exclusive right and license, with the right to sublicense,
under Schering-Plough’s rights in the Schering-Plough Background Materials and
the Schering-Plough Background Technology, including, without limitation, any
Patent Rights Controlled by Schering-Plough Covering the foregoing, and (b) an
exclusive right and license, with the right to sublicense, under
Schering-Plough’s rights in the Program Intellectual Property to research,
Develop, make, have made, import, use, have used, offer for sale, sell and have
sold Reverted Products in the Field.    Any such sublicense shall be set forth
in a written agreement containing confidentiality, non-use, ownership of
intellectual property and audit provisions consistent with and no less
restrictive than those contained herein, shall be subject and subordinate to the
terms and conditions of this Agreement, and shall obligate the (sub)licensee to
make the royalty payments required hereunder; provided that Lexicon shall remain
responsible for all payments due to Schering-Plough hereunder.  Lexicon shall
provide Schering-Plough with a copy of each sublicense agreement promptly after
executing the same; provided, however, that subject to the exceptions set forth
in Section 1.19, each such sublicense agreement shall be Confidential
Information of Lexicon.
 
 
22

--------------------------------------------------------------------------------

 
8.3           Additional Rights to Use of Mutant Mice.  Subject to the terms of
this Agreement, in addition to the rights granted under Section 8.1.1, Lexicon
hereby grants Schering-Plough and its Affiliates, within the Territory, the
right, with respect to lines of Mutant Mice made in the Target Function
Discovery Program, to use mice delivered by Lexicon to Schering-Plough pursuant
to Section 4.3, and progeny thereof, solely for the internal research use of
Schering-Plough and its Affiliates; provided that the foregoing rights shall
specifically exclude rights to use such mice in the research, development or
Commercialization of (a) any Antibody or Antisense Compound acting through a
Reverted Target or (b) any Protein encoded by a Reverted Target.
 
8.4           Use of Target Function Discovery Program Data.  Subject to the
terms of this Agreement, and without either party granting any right or license
under the Patent Rights Controlled by such party, Schering-Plough and Lexicon
shall each have the right to use the data generated in the Target Function
Discovery Program for any purpose other than the Development or
Commercialization of Program Antibodies, Program Antisense Compounds, Program
Proteins or Collaboration Products or Reverted Products.
 
8.5           Released Targets Freedom to Operate and Research License.  Nothing
in this Agreement shall restrict either party or any of its Affiliates from
conducting research on any of the Released Targets, or from developing and
commercializing products (other than previously designated Collaboration
Products) that act through or are encoded by Released Targets, on their own or
with a Third Party.  Additionally, subject to the terms of this Agreement, each
party hereby grants to the other party and its Affiliates, within the Territory,
a non-exclusive right and license (without any right to sublicense) under such
party’s rights in the Program Intellectual Property relating to Released
Targets, in each case solely for the internal research use of the other party
and its Affiliates.
 
8.6           No Grant of Other Technology or Patent Rights.  Except as
otherwise expressly provided in this Agreement, under no circumstances shall a
party hereto, as a result of this Agreement, obtain any ownership interest in or
other right to any technology, know-how, patents, patent applications, gene or
genomic sequence data or information, products, or biological materials of the
other party, including items owned, controlled or developed by, or licensed to,
the other party, or transferred by the other party to said party, at any time
pursuant to this Agreement.
 
ARTICLE 9.    DILIGENCE OBLIGATIONS
 
9.1           Diligent Efforts.  Subject to the expiration of the ninety-day
period set forth in Section 16.3.1, Schering-Plough shall use Diligent Efforts
(a) to actively Develop and pursue Regulatory Approval in all Major Markets for
at least one Collaboration Product acting through each Program Target that has
not become a Released Target or Reverted Target, and (b) following such
Regulatory Approval to Commercialize such Collaboration Product.
 
9.2           Effect of Failure to Satisfy Diligence Obligations. With respect
to each Program Target that has not become a Released Target for which
Schering-Plough fails to timely satisfy its diligence obligations under
Section 9.1 above, at the option of Lexicon, as its sole and exclusive remedy
therefor, subject to Sections 3.7.2, 15.2 and 16.7 hereof, such Program Target
shall become a Reverted Target and (a) the licenses granted under Section 8.2.1
with respect to any Collaboration Product(s) acting through such Program Target
shall terminate and such Collaboration Product(s) shall become Reverted
Product(s) subject to the licenses granted under Section 8.2.2,
(b) Schering-Plough shall deliver to Lexicon copies of all data, information,
registrations and applications therefor relating to Collaboration Product(s)
acting through such Program Target, to the extent not previously provided, and
(c) Lexicon shall have the right, within the period of [**] following
Schering-Plough’s delivery of such copies, to obtain an assignment and transfer
to Lexicon of all regulatory filings and submissions and Regulatory Approvals
relating to such Collaboration Product(s) by delivering written notice thereof
to Schering-Plough.
 
23

--------------------------------------------------------------------------------

 
 
9.3           Assignment and Transfer of Materials, Information and Regulatory
Filings. With respect to each Collaboration Product for which Lexicon exercises
its right, under Section 9.2(c) above, Schering-Plough (a) shall promptly
deliver to Lexicon all materials relating to such Collaboration Product
(including, without limitation, Program Materials and supplies of such
Collaboration Product) in the possession of Schering-Plough and its Affiliates
as may be reasonably requested by Lexicon, (b) shall promptly deliver to Lexicon
copies of all data and information relating to such Collaboration Product, and
(c) shall assign and transfer to Lexicon all regulatory filings and submissions
and Regulatory Approvals relating to such Collaboration Product, subject to
Lexicon’s reimbursement of the out-of-pocket expenses reasonably incurred by
Schering-Plough to effect such deliveries, transfer and assignment.
 
9.4           Lexicon Diligence.  Lexicon shall use Diligent Efforts (a) to
actively Develop and pursue Regulatory Approval in all Major Markets for at
least one Reverted Product acting through each Reverted Target, and (b)
following such Regulatory Approval to Commercialize such Reverted Product. With
respect to each Reverted Target for which Lexicon fails to timely satisfy its
diligence obligations under this Section 9.4 above, at the option of
Schering-Plough, as its sole and exclusive remedy therefor, subject to Sections
3.7.2, 15.2 and 16.7 hereof, such Reverted Target shall become a Released
Target.
 
ARTICLE 10.    FINANCIAL TERMS
 
10.1           Termination and Deemed Satisfaction of Cost Sharing Arrangements
under Predecessor Agreement. The parties agree that neither party shall have any
financial obligation under the Predecessor Agreement, including, without
limitation, with respect to Allowable Costs (as defined in the Predecessor
Agreement), all of which are hereby deemed to have been fully satisfied as of
the Effective Date or replaced by the financial obligations set forth in this
Article 10. For clarity, the parties acknowledge the payments made by Organon
under the Predecessor Agreement and agree that all such payments shall be deemed
to have been fully earned by Lexicon as of the Effective Date.
 
10.2           Payment for Mice Requested by Schering-Plough; Funding of
Biotherapeutics Research Program Costs and Target Function Discovery Program
Costs.
 
(a)           Schering-Plough shall pay Lexicon [**] for each line of Mutant
Mice requested by Schering-Plough in accordance with Section 4.3 to cover
Lexicon’s costs for the rederivation, breeding and shipment of such
mice.  Lexicon shall deliver to Schering-Plough an invoice for such amount upon
shipment. Schering-Plough shall pay Lexicon the invoiced amount within [**] of
the receipt of the invoice therefor.
 
(b)           Within [**] of the end of each [**], Lexicon shall deliver to
Schering-Plough an invoice for Biotherapeutics Research Program Costs, pursuant
to an agreed upon budget (and, to the extent applicable, Target Function
Discovery Program Costs), if any, for such [**]. Schering-Plough shall pay
Lexicon the invoiced amount within [**] of the receipt of the invoice therefor.
Lexicon shall keep complete and accurate records in sufficient detail to
properly reflect all Biotherapeutics Research Program Costs (and, to the extent
applicable, Target Function Discovery Program Costs).
 
10.3           Milestone Payments with Respect to Collaboration
Products.  Schering-Plough shall pay to Lexicon the following milestone payments
for each Collaboration Product to achieve the specified milestone:
 
24

--------------------------------------------------------------------------------

 
 
Milestone Event
 
Payment Amount
(U.S. Dollars)
Selection of Collaboration Product for Development
 
$                       [**]
Commencement of the first Phase 1 Clinical Trial
 
$                       [**]
Commencement of the first Phase 2 Clinical Trial
 
$                       [**]
Commencement of the first Phase 3 Clinical Trial
 
$                       [**]
First Regulatory Approval in the United States
 
$                       [**]
First Regulatory Approval in a European Major Market Country
 
$                       [**]
TOTAL:
 
$             39,000,000



The milestone payments payable under this Section 10.3 shall be subject to the
following conditions.
 
(a)           For each Program Target for which a Collaboration Product is being
Developed, only one (1) set of milestone payments indicated above shall be paid,
upon the first achievement of such milestone, regardless of the number of
Collaboration Products for that Program Target to achieve such milestones.
 
(b)           If any milestone event for a Collaboration Product is achieved
prior to or in the absence of the achievement of any preceding milestone event
for such Collaboration Product (e.g., First Regulatory Approval in the United
States for a Collaboration Product without a Phase 3 Clinical Trial) then,
effective upon achievement of any such milestone event, all previously unpaid
payments for any such preceding milestone event(s) shall also become due and
payable.
 
Schering-Plough shall notify Lexicon of the occurrence of any milestone event
with respect to a Collaboration Product within [**] of the occurrence of such
event and make the associated milestone payment within [**] of receipt of an
invoice for such payment. Milestone payments shall be non-refundable and shall
not be credited against royalties payable to Lexicon under this Agreement.
 
10.4           Royalties Payable with Respect to Collaboration Products.
 
10.4.1           Royalty Rates. Schering-Plough shall pay royalties on Net Sales
of each Collaboration Product in the Field at the rates specified below:
 
Cumulative Annual Net Sales in the Territory of a Collaboration Product in a
Contract Year
Royalty Rate
Up to U.S. $[**]
[**]%
U.S. $[**] to less than U.S. $[**]
[**]%
U.S. $[**] and Greater
[**]%



For example, if aggregate Net Sales of a Collaboration Product in the Territory
for any Contract Year were U.S. $[**], then Schering-Plough would pay to Lexicon
royalties of U.S. $[**] with respect to such Net Sales [**].


10.4.2           Royalty Term. Royalties shall be payable, on a
product-by-product and country-by-country basis, on Net Sales of Collaboration
Products in the Field for the longer of (a) the term of any Patent Rights
Controlled by a party with a Valid Claim Covering the composition of matter or
therapeutic use of such Collaboration Product in such country, (b) the
expiration of regulatory exclusivity for such Collaboration Product in such
country, or (c) [**] after the First Commercial Sale of such Collaboration
Product in such country.
 
 
25

--------------------------------------------------------------------------------

 
10.4.3           Royalty Reporting and Payment.
 
10.4.3.1                 Royalty Reports.  During the term of this Agreement
following the First Commercial Sale of any Collaboration Product,
Schering-Plough shall, within [**] after each [**], furnish to Lexicon a written
[**] report showing, on a product-by-product and country-by-country basis:
 
(a)           the Net Sales of each Collaboration Product during the reporting
period;
 
(b)           the royalties payable in United States dollars which shall have
accrued hereunder in respect of such Net Sales;
 
(c)           withholding taxes, if any, required by law to be deducted in
respect of such royalties;
 
(d)           the date of the First Commercial Sale of any Collaboration
Products in any country during the reporting period; and
 
(e)           the exchange rates used in determining the amount of United States
dollars payable hereunder.
 
Royalties payable on sales in countries other than the United States shall be
calculated in accordance with the standard exchange rate conversion practices
used by Schering-Plough for financial accounting purposes.  If no royalty or
payment is due for any royalty period hereunder, Schering-Plough shall so
report. Schering-Plough shall keep, and shall require its (sub)licensees to keep
(all in accordance with generally accepted accounting principles, consistently
applied), complete and accurate records in sufficient detail to properly reflect
all gross sales and Net Sales and to enable the royalties payable hereunder to
be determined. Schering-Plough shall include in each agreement with each
applicable (sub)licensee a provision requiring such (sub)licensee to make
reports to Schering-Plough, to keep and maintain records of sales made pursuant
to such agreement and to grant access to such records by Lexicon’s independent
certified public accountant to the same extent required of Schering-Plough under
this Agreement.
 
10.4.3.2                 Royalty Payment Terms.  Royalty payments for each [**]
shall be due and payable at the time the applicable report under
Section 10.4.3.1 for such [**] shall be due.
 
10.4.4           Audits.  Upon the written request of Lexicon, Schering-Plough
shall permit an independent certified public accountant selected by Lexicon and
acceptable to Schering-Plough, which acceptance shall not be unreasonably
withheld, to have access, at reasonable times and during normal business hours,
and under obligations of strict confidence under a secrecy agreement with
Schering-Plough, to such records of Schering-Plough as may be reasonably
necessary to verify the accuracy of the reports described herein, in respect of
any fiscal year ending not more than [**] prior to the date of such
request.  Each party shall use commercially reasonable efforts to schedule all
such verifications within [**] after Lexicon makes its written request.  All
such verifications shall be conducted not more than [**].  The report of
Lexicon’s independent certified public accountant shall be made available to
both parties.  Subject to Schering-Plough’s rights under Section 16.7, in the
event Lexicon’s independent certified public accountant concludes that
additional amounts were owed to Lexicon for such period, the additional amounts
shall be paid by Schering-Plough within [**] of the date Lexicon delivers to
Schering-Plough such independent certified public accountant’s written report so
concluding, unless such report contains demonstrable error.  In the event
Lexicon’s independent certified public accountant concludes that there was an
overpayment to Lexicon during such period, the overpayment shall be repaid by
Lexicon within [**] of the date Lexicon received such independent certified
public accountant’s written report so concluding, unless such report contains
demonstrable error.  The fees charged by such independent certified public
accountant shall be paid by Lexicon unless such audit discloses an underpayment
of more than [**] of the amount due under this Agreement for the period in
question, in which case Schering-Plough will bear the full cost of such
audit.  Lexicon agrees that all information subject to review under this
Section 10.4.4 or under any agreement with a (sub)licensee of Schering-Plough is
confidential and that Lexicon shall cause its independent certified public
accountant to retain all such information in confidence.  Lexicon’s independent
certified public accountant shall only report to Lexicon as to the computation
of gross sales, Net Sales and royalties payable under this Agreement, and shall
not disclose to Lexicon any other information of Schering-Plough or any of its
(sub)licensees.
 
26

--------------------------------------------------------------------------------

 
 
10.5           Milestone Payments with Respect to Reverted Products.  Lexicon
shall pay to Schering-Plough the following milestone payments for each Reverted
Product to achieve the specified milestone:
 
Milestone Event
 
Payment Amount
(U.S. Dollars)
First Regulatory Approval in the United States
 
$                       [**]
First Regulatory Approval in a European Major Market Country
 
$                       [**]



The milestone payments payable under this Section 10.5 shall be subject to the
condition that, for each Reverted Target for which a Reverted Product is being
Developed, only one (1) set of milestone payments indicated above shall be paid,
upon the first achievement of such milestone, regardless of the number of
Reverted Products for that Reverted Target to achieve such milestones.  Lexicon
shall notify Schering-Plough of the occurrence of any milestone event with
respect to a Reverted Product within [**] of the occurrence of such event and
make the associated milestone payment within [**] of receipt of an invoice for
such payment. Milestone payments shall be non-refundable and shall not be
credited against royalties payable to Schering-Plough under this Agreement.
 
10.6           Royalties Payable with Respect to Reverted Products.
 
10.6.1           Royalty Rates. Lexicon shall pay royalties on Net Sales of each
Reverted Product in the Field at rates equal to [**] of the rates set forth for
Schering-Plough in Section 10.4.1.
 
10.6.2           Royalty Term. Royalties shall be payable, on a
product-by-product and country-by-country basis, on Net Sales of Reverted
Products in the Field for the longer of (a) the term of any Patent Rights
Controlled by a party with a Valid Claim Covering the composition of matter or
therapeutic use of such Reverted Product in such country, (b) the expiration of
regulatory exclusivity for such Reverted Product in such country, or (c) [**]
after the First Commercial Sale of such Reverted Product in such country.
 
10.6.3           Royalty Reporting and Payment.
 
10.6.3.1                 Royalty Reports.  During the term of this Agreement
following the First Commercial Sale of any Collaboration Product, Lexicon shall,
within [**] after each [**], furnish to Schering-Plough a written [**] report
showing, on a product-by-product and country-by-country basis:
 
 
27

--------------------------------------------------------------------------------

 
(a)           the Net Sales of each Reverted Product during the reporting
period;
 
(b)           the royalties payable in United States dollars which shall have
accrued hereunder in respect of such Net Sales;
 
(c)           withholding taxes, if any, required by law to be deducted in
respect of such royalties;
 
(d)           the date of the First Commercial Sale of any Reverted Products in
any country during the reporting period; and
 
(e)           the exchange rates used in determining the amount of United States
dollars payable hereunder.
 
Royalties payable on sales in countries other than the United States shall be
calculated in accordance with the standard exchange rate conversion practices
used by Lexicon for financial accounting purposes.  If no royalty or payment is
due for any royalty period hereunder, Lexicon shall so report. Lexicon shall
keep, and shall require its (sub)licensees to keep (all in accordance with
generally accepted accounting principles, consistently applied), complete and
accurate records in sufficient detail to properly reflect all gross sales and
Net Sales and to enable the royalties payable hereunder to be determined.
Lexicon shall include in each agreement with each applicable (sub)licensee a
provision requiring such (sub)licensee to make reports to Lexicon, to keep and
maintain records of sales made pursuant to such agreement and to grant access to
such records by Schering-Plough’s independent certified public accountant to the
same extent required of Lexicon under this Agreement.
 
10.6.3.2                 Royalty Payment Terms.  Royalty payments for each [**]
shall be due and payable at the time the applicable report under
Section 10.6.3.1 for such [**] shall be due.
 
10.6.4           Audits.  Upon the written request of Schering-Plough, Lexicon
shall permit an independent certified public accountant selected by
Schering-Plough and acceptable to Lexicon, which acceptance shall not be
unreasonably withheld, to have access, at reasonable times and during normal
business hours, and under obligations of strict confidence under a secrecy
agreement with Lexicon, to such records of Lexicon as may be reasonably
necessary to verify the accuracy of the reports described herein, in respect of
any fiscal year ending not more than [**] prior to the date of such
request.  Each party shall use commercially reasonable efforts to schedule all
such verifications within [**] after Schering-Plough makes its written
request.  All such verifications shall be conducted not more than [**].  The
report of Schering-Plough’s independent certified public accountant shall be
made available to both parties.  Subject to Lexicon’s rights under Section 16.7,
in the event Schering-Plough’s independent certified public accountant concludes
that additional amounts were owed to Schering-Plough for such period, the
additional amounts shall be paid by Lexicon within [**] of the date
Schering-Plough delivers to Lexicon such independent certified public
accountant’s written report so concluding, unless such report contains
demonstrable error.  In the event Schering-Plough’s independent certified public
accountant concludes that there was an overpayment to Schering-Plough during
such period, the overpayment shall be repaid by Schering-Plough within [**] of
the date Schering-Plough received such independent certified public accountant’s
written report so concluding, unless such report contains demonstrable
error.  The fees charged by such independent certified public accountant shall
be paid by Schering-Plough unless such audit discloses an underpayment of more
than [**] of the amount due under this Agreement for the period in question, in
which case Lexicon will bear the full cost of such audit.  Schering-Plough
agrees that all information subject to review under this Section 10.6.4 or under
any agreement with a (sub)licensee of Lexicon is confidential and that
Schering-Plough shall cause its independent certified public accountant to
retain all such information in confidence.  Schering-Plough’s independent
certified public accountant shall only report to Schering-Plough as to the
computation of gross sales, Net Sales and royalties payable under this
Agreement, and shall not disclose to Schering-Plough any other information of
Lexicon or any of its (sub)licensees.
 
28

--------------------------------------------------------------------------------

 
 
10.7           Withholding Taxes.  In the event that any royalties due to a
party are subject to withholding tax required by law to be paid to the taxing
authority of any foreign country, the amount of such tax may be withheld from
the applicable royalties due such party.  The party owing such royalties shall
promptly pay such tax on behalf of the party due such royalties and shall
furnish such party with a certificate of withholding tax so deducted for such
party’s avoidance of duplicate taxation in multiple countries. Neither party may
deduct any other withholding or any other governmental charges from the payments
agreed upon under this Agreement, except to the extent same are paid on behalf
of, or for the benefit of, the other party. Each party shall maintain official
receipts of payment of any such withholding taxes and shall forward such
receipts to the other party.
 
10.8           Blocked Currency.  If by law, regulation, or fiscal policy of a
particular country, conversion into United States dollars or transfer of funds
of a convertible currency to the United States is restricted or forbidden, the
party owing such payment shall give the other party prompt written notice and
shall make such payment due under this Article 10 through such means or methods
as are lawful in such country as the party owed such payment may reasonably
designate.  Failing the designation by the party owed such payment of such
lawful means or methods within [**] after such written notice is given to such
party, the other party shall deposit such royalty payment in local currency to
the credit of the party owed such payment in a recognized banking institution
designated by such party, or if none is designated by such party within the [**]
period described above, in a recognized banking institution selected by the
party owing such payment and identified in a written notice to the other party,
and such deposit shall fulfill all obligations of the party owing such payment
to the other party with respect to such payment.
 
10.9           Interest on Late Payments. A party shall have the right to seek
to collect interest on any payments owed to such party that are not paid on or
before [**] after the date such payments are due under this Agreement at a rate
equal to [**], provided, however, if the failure to pay continues for more than
[**] after receipt of written notice of delinquency, then the applicable
interest rate shall be [**], calculated on the total number of days payment is
delinquent. The party to which interest is owed shall send a written notice to
the delinquent party notifying it of any such delinquency; provided, that such
party shall not be required to send more than two (2) such notices in any
Contract Year and; provided, further, that the date of delivery of such notice
shall not affect the calculation of the amount of interest owed hereunder.
 
10.10           Manner of Payment.  Except as provided in Section 10.8, payments
to be made by a party under this Agreement shall be payable in United States
dollars and shall be paid by bank wire transfer in immediately available funds
to such bank account in the state and country in which the receiving party’s
principal office is located as is designated in writing by such party from time
to time.
 
 
29

--------------------------------------------------------------------------------

 
ARTICLE 11.   INTELLECTUAL PROPERTY
 
11.1           Ownership of Intellectual Property.
 
11.1.1           Ownership by Lexicon of the Lexicon Background Materials and
Lexicon Background Technology.  Subject to the rights and licenses granted under
this Agreement, Lexicon (and its licensors, as applicable) shall own and retain
all rights to the Lexicon Background Materials and Lexicon Background
Technology.
 
11.1.2           Ownership by Schering-Plough of the Schering-Plough Background
Materials and Schering-Plough Background Technology.  Subject to the rights and
licenses granted under this Agreement, Schering-Plough (and its licensors, as
applicable) shall own and retain all rights to the Schering-Plough Background
Materials and Schering-Plough Background Technology.
 
11.1.3           Ownership of Program Intellectual Property.
 
11.1.3.1                 Inventorship. Inventorship for patentable inventions
and discoveries conceived or reduced to practice during the course of the
performance of activities pursuant to this Agreement shall be determined in
accordance with U.S. patent laws for determining inventorship.  In the event of
a dispute regarding inventorship, if the parties are unable to resolve such
inventorship dispute, the Joint Management Committee shall establish a procedure
to resolve such dispute, that may include engaging a Third Party patent attorney
jointly selected by the parties to resolve such dispute, which resolution by
such patent attorney shall be binding upon the parties.
 
11.1.3.2                 Ownership of Program Technology and Program
Intellectual Property.  Title to all Program Technology and Program Intellectual
Property shall be based upon the inventorship for such Program Technology and
Program Intellectual Property.  To the extent either party has assigned to the
other party, under the terms of the Predecessor Agreement, an undivided joint
interest in any invention made solely by employees, agents, consultants or
contractors of such party and its Affiliates, the party receiving such
assignment shall re-assign such interest to the party making such assignment.
Each party shall promptly disclose to the other party any inventions within the
Program Technology and Program Intellectual Property made by such party’s
Affiliates, employees, agents or consultants.
 
11.2           Prosecution and Maintenance of Program Patent Rights.
 
11.2.1           Primary Prosecution Rights. The responsibility for (a)
preparing, filing and prosecuting patent applications (including, but not
limited to, provisional, reissue, continuing, continuation,
continuation-in-part, divisional, and substitute applications and any foreign
counterparts thereof) Covering inventions within the Program Technology and
Program Intellectual Property; (b) maintaining any Program Patent Rights; and
(c) managing any interference or opposition or similar proceedings relating to
the foregoing ((a) through (c), collectively, “Patent Prosecution”) shall be the
responsibility of the owner of such inventions determined in accordance with
Section 11.1; provided that the Joint Management Committee shall determine which
of the parties shall be responsible for Patent Prosecution with respect to
inventions jointly owned by the parties, taking into account, among other
factors, the nature of the claimed subject matter, the relative contribution of
each party to the claimed subject matter and the relatedness of the claimed
subject matter to that in other patent applications being prosecuted by the
parties.  Notwithstanding the foregoing, the party holding an exclusive license
under Sections 8.1 and 8.2 to Program Patent Rights Covering a Program Antibody,
Program Antisense Compound, Program Protein or Collaboration Product or Reverted
Product that incorporates or is derived from any Program Antibody, Program
Antisense Compound or Program Protein shall be responsible for Patent
Prosecution with respect to such Program Patent Rights.  All decisions related
to (y) [**] or (z) [**], shall be the responsibility of the party responsible
for Patent Prosecution.
 
30

--------------------------------------------------------------------------------

 
 
11.2.2           Secondary Prosecution Rights.  If the prosecuting party elects
not to continue pursuing Patent Prosecution for an invention within the Program
Technology and Program Intellectual Property (and the other party has joint
ownership of or a license under such Program Patent Rights pursuant to this
Agreement), then the prosecuting party shall notify the other party in writing
of such election at least [**] prior to the last available date for action to
preserve such Program Patent Rights.  If such other party elects to continue
Patent Prosecution, it will not be liable to the other party in any way with
respect to its handling of, or the results obtained from, such Patent
Prosecution.  The other party will provide the party taking over Patent
Prosecution with such assistance and execute such documents as are necessary to
continue or permit such Patent Prosecution.
 
11.2.3           Right of Review.  The prosecuting party under Sections 11.2.1
or 11.2.2 shall provide the other party with a reasonable opportunity to review
and provide substantive input to material decisions relating to Patent
Prosecution.  The prosecuting party shall furnish to the other party copies of
any substantive actions prepared for the U.S. Patent and Trademark Office or its
foreign counterparts that may materially affect the Program Patent Rights being
prosecuted or maintained reasonably in advance of the filing of such action in
order to provide such party with a meaningful opportunity to comment
thereon.  Such action filed by the prosecuting party shall reflect any comments
received from the other party that are received in a reasonably timely manner
and are reasonably directed to maximizing the legal coverage of the claims of
such Program Patent Rights being prosecuted or maintained.
 
11.2.4           Patent Prosecution Costs.  All Patent Prosecution expenses,
including attorneys’ fees, incurred in the performance of Patent Prosecution
under Section 11.2.1 or 11.2.2 shall be the responsibility of the prosecuting
party.
 
11.2.5           Cooperation.  Each party hereby agrees:
 
(a)           to take all reasonable additional actions and execute such
agreements, instruments and documents as may be reasonably required to perfect
the other’s ownership interest in accordance with the intent of this Agreement,
including, without limitation, requiring inventors to make appropriate patent
assignments;
 
(b)           to make its employees, Affiliates, agents, independent contractors
and consultants reasonably available to the other party (or to the other party’s
authorized attorneys, agents or representatives), to the extent reasonably
necessary to enable the prosecuting party to undertake Patent Prosecution;
 
(c)           to provide the other party with copies of all material
correspondence with the U.S. Patent and Trademark Office or its foreign
counterparts related to Patent Prosecution;
 
 
31

--------------------------------------------------------------------------------

 
(d)           to cooperate, if necessary and appropriate, with the other party
in gaining patent term extensions wherever applicable to Program Patent Rights
for Program Inventions; and
 
(e)           to endeavor in good faith to coordinate its efforts with the other
party to minimize or avoid interference with the Patent Prosecution of the other
party’s patent applications related to inventions within the Program Technology
and Program Intellectual Property.
 
11.3           Patent Term Extension.  Each party shall cooperate with the other
in obtaining patent term extension or supplemental protection certificates or
their equivalents in any country with respect to the Program Patent Rights.
 
11.4           Enforcement of the Program Patent Rights.
 
11.4.1           Notices of Third Party Infringement.  Each party shall promptly
provide the other party with written notice reasonably detailing any known or
alleged infringement of Program Patent Rights by a Third Party.
 
11.4.2           Hatch-Waxman Notifications.  Each party shall provide to the
other party copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of a patent or patents with respect to
Program Technology, Program Materials or Collaboration Products pursuant to a
Paragraph IV Patent Certification by a Third Party filing an Abbreviated New
Drug Application (i.e., an action under the Hatch-Waxman Act).  Such copies
shall be provided promptly after receipt of such certification.
 
11.4.3           Other Notifications.  Each party shall provide to the other
party copies of any notices it receives from Third Parties regarding any patent
nullity actions, any declaratory judgment actions, any alleged infringement of
Program Patent Rights or any alleged misappropriation of intellectual property
with respect to Program Technology, Program Materials or Collaboration
Products.  Such copies shall be provided promptly following receipt thereof.
 
11.4.4           Product-Related Infringement.
 
11.4.4.1                 Schering-Plough shall have the first right, but not the
obligation, to institute and direct legal proceedings against any Third Party
believed to be infringing the Program Patent Rights of either party by the
manufacture, use, importation, offer for sale or sale of a product competitive
with a Collaboration Product (whether a clinical or commercial product). Lexicon
shall have the first right, but not the obligation, to institute and direct
legal proceedings against any Third Party believed to be infringing the Program
Patent Rights of either party by the manufacture, use, importation, offer for
sale or sale of a product competitive with a Reverted Product (whether a
clinical or commercial product).  Each party will bear its own costs, including
attorneys’ fees, relating to such legal proceedings; provided that the party
instituting such proceedings shall bear the other party’s out-of-pocket
expenses, including attorneys’ fees, incurred in complying with requests for
cooperation made by the first such party.  Any recovery in connection with such
suit or proceeding will first be applied to reimburse the parties for their
out-of-pocket expenses, including attorneys’ fees.  All recoveries resulting
from such legal proceedings that are in excess of the parties’ costs of bringing
or participating in such action, including attorneys’ fees, shall be shared
equally by Lexicon and Schering-Plough.
 
 
32

--------------------------------------------------------------------------------

 
11.4.4.2                 If the relevant party elects not to institute and
direct legal proceedings against any Third Party believed to be infringing the
Program Patent Rights of either party as described in Section 11.4.4.1, the
other party shall have the right, but not the obligation, to institute and
direct such legal proceedings.  Each party will bear its own costs, including
attorneys’ fees, relating to such legal proceedings; provided that the party
instituting such proceedings shall bear the other party’s out-of-pocket
expenses, including attorneys’ fees, incurred in complying with requests for
cooperation made by the first such party.  Any recovery in connection with such
suit or proceeding will first be applied to reimburse the parties for their
out-of-pocket expenses, including attorneys’ fees.  All recoveries resulting
from such legal proceedings that are in excess of the parties’ costs of bringing
or participating in such action, including attorneys’ fees, shall be shared
equally by Lexicon and Schering-Plough.
 
11.4.4.3                 In the event that a party takes action under this
Section 11.4.4, the other party shall cooperate to the extent reasonably
necessary at the sole expense of the party taking such action.  Upon the
reasonable request of the party taking such action, the other party shall join
the suit and shall be represented in any such legal proceedings using counsel of
its own choice.  Neither party shall settle or otherwise agree to the final
disposition of any claim or proceeding relating to Program Patent Rights
Controlled in whole or in part by the other party or licensed under this
Agreement to the other party without the prior written consent of such other
party, which consent shall not be unreasonably withheld.
 
11.4.5           Non-Product-Related Infringement.  Each party shall have the
right, but not the obligation, to institute and direct legal proceedings against
any Third Party believed to be infringing the Program Patent Rights solely owned
by such party other than infringement relating to a Collaboration Product.  All
costs, including attorneys’ fees, relating to such legal proceedings shall be
borne by the party instituting such legal proceedings, and all recoveries
resulting from such legal proceedings shall be retained by such party.  The
parties shall consult with each other regarding the institution, prosecution and
control of any action or proceeding with respect to infringement of any of the
Program Patent Rights jointly owned by the parties other than infringement
relating to a Collaboration Product.
 
11.5           Notices of Other Proceedings.
 
11.5.1           Each party shall notify the other in writing of any allegations
it receives from a Third Party that the manufacture, use, sale, offer for sale
or import of Program Technology, Program Materials or any Collaboration Product
infringes the intellectual property rights of such Third Party.  Such notice
shall be provided promptly following receipt of such allegations.
 
11.5.2           In the event that a party receives notice that it or any of its
Affiliates have been individually named as a defendant in a legal proceeding by
a Third Party alleging infringement of a Third Party patent or other
intellectual property right as a result of the manufacture, use, sale, offer for
sale or import of Program Technology, Program Materials or a Collaboration
Product, such party shall immediately notify the other party in writing after
the receipt of such notice.  Such written notice shall include a copy of any
summons or complaint (or the equivalent thereof) received regarding the
foregoing.
 
 
33

--------------------------------------------------------------------------------

 
ARTICLE 12.    CONFIDENTIALITY
 
12.1           Nondisclosure Obligations.
 
12.1.1           General.  Except as otherwise provided in this Article 12,
during the term of this Agreement and for a period of five (5) years thereafter,
each Receiving Party shall maintain the Confidential Information of each
Disclosing Party in confidence and use it only for purposes specifically
authorized under this Agreement.
 
12.1.2           Limitations.  To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement and subject to advance written notification to the Disclosing Party:
(a) a party may disclose to Third Parties Confidential Information it is
otherwise obligated not to disclose under this Section 12.1, to its Affiliates,
(sub)licensees, consultants, outside contractors and clinical investigators, on
a strict need-to-know basis for the purposes contemplated by this Agreement and
on condition that such entities or persons agree to keep the Confidential
Information confidential for the same time periods and to the same extent as
such party is required to keep the Confidential Information confidential
hereunder; and (b) a party or its (sub)licensees may disclose, using appropriate
measures to preserve confidentiality, such Confidential Information to
government or other regulatory authorities to the extent that such disclosure is
reasonably necessary to obtain authorizations to conduct clinical trials of, and
to commercially market, Collaboration Products pursuant to this
Agreement.  Furthermore, a Receiving Party may request permission from the
Disclosing Party to disclose such Confidential Information to the extent that
such disclosure is reasonably necessary to [**].
 
12.1.3           Required Disclosure.  A Receiving Party may disclose
Confidential Information pursuant to interrogatories, requests for information
or documents, subpoenas, civil investigative demands that are issued by a
competent court or governmental agency or as otherwise clearly and specifically
required by Law; provided, however, that the Receiving Party shall notify the
Disclosing Party promptly upon receipt thereof, giving [**] the Disclosing Party
sufficient advance notice to permit it to oppose, limit or seek confidential
treatment for such disclosure; and provided, further, that the Receiving Party
shall furnish only that portion of the Confidential Information which it is
advised by counsel is legally required whether or not a protective order or
other similar order is obtained by the Disclosing Party.
 
12.2           Injunctive Relief.  The parties hereto understand and agree that
remedies at law may be inadequate to protect against any breach of any of the
provisions of this Article 12 by either party or its employees, agents, officers
or directors or any other person acting in concert with it or on its
behalf.  Accordingly, each party shall be entitled to the granting of injunctive
relief by a court of competent jurisdiction against any action that constitutes
any such breach of this Article 12.
 
12.3           Publication.  Schering-Plough and Lexicon (each, a “Submitting
Party”) may each publish or present data and results relating to a Collaboration
Product or Reverted Product for which the Submitting Party holds a commercial
license under Section 8.2 hereof, subject to the prior review of the proposed
disclosure by the other party (each, a “Reviewing Party”), solely to determine
(a) whether the proposed disclosure contains the Confidential Information of the
Reviewing Party or (b) whether the information contained in the proposed
disclosure should be the subject of a patent application to be filed by the
Reviewing Party prior to such disclosure.  Each Submitting Party shall provide
the Reviewing Party with the opportunity to review any proposed abstract,
manuscript or presentation by delivering a copy thereof to the Reviewing Party
no less than [**] before its intended submission for publication or
presentation.  The Reviewing Party shall have [**] from its receipt of any such
abstract, manuscript or presentation in which to notify the Submitting Party in
writing of any specific objections to the disclosure, based on either the need
to seek patent protection or concern regarding the specific disclosure of the
Confidential Information of the Reviewing Party.  In the event the Reviewing
Party objects to the disclosure, the Submitting Party agrees not to submit the
publication or abstract or make the presentation containing the objected-to
information until the Reviewing Party is given a reasonable additional period of
time (not to exceed an additional [**]) to seek patent protection for any
material in the disclosure which the Reviewing Party believes is patentable or,
in the case of Confidential Information, to allow the Submitting Party to delete
any Confidential Information of the Reviewing Party from the proposed
disclosure. The Submitting Party agrees to delete from the proposed disclosure
any Confidential Information of the Reviewing Party upon request.
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE 13.    REPRESENTATIONS AND WARRANTIES
 
13.1           Representations, Warranties and Covenants of Lexicon.  Lexicon
represents and warrants to and covenants with Schering-Plough that:
 
13.1.1           Lexicon is a corporation duly organized, validly existing and
in corporate good standing under the laws of the State of Delaware;
 
13.1.2           Lexicon has the corporate and legal right, authority and power
to enter into this Agreement, and to extend the rights and licenses granted to
Schering-Plough in this Agreement;
 
13.1.3           Lexicon has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;
 
13.1.4           upon the execution and delivery of this Agreement, this
Agreement shall constitute a valid and binding obligation of Lexicon,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
 
13.1.5           the performance of Lexicon’s obligations under this Agreement
will not conflict with its charter documents or result in a breach of any
agreements, contracts or other arrangements to which it is a party;
 
13.1.6           Lexicon will not during the term of this Agreement enter into
any agreements, contracts or other arrangements that would be inconsistent with
its obligations under this Agreement; and
 
13.1.7           To the best of Lexicon’s knowledge after reasonable inquiry,
Lexicon is not aware of any patent or other intellectual property rights of any
Third Party that would be infringed by its conduct of the Target Function
Discovery Program, and has received no notice from any Third Party claiming any
such infringement.
 
13.2           Representations, Warranties and Covenants of Schering-Plough.
Schering-Plough represents and warrants to and covenants with Lexicon that:
 
13.2.1           SPRI, Organon and Intervet are registered companies duly
organized, validly existing and in good standing under the laws of the
jurisdiction under which they were organized;
 
 
35

--------------------------------------------------------------------------------

 
13.2.2           Schering-Plough has the corporate and legal right, authority
and power to enter into this Agreement, and to extend the rights and licenses
granted to Lexicon in this Agreement;
 
13.2.3           Schering-Plough has taken all necessary action to authorize the
execution, delivery and performance of this Agreement;
 
13.2.4           upon the execution and delivery of this Agreement, this
Agreement shall constitute a valid and binding obligation of Schering-Plough
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
 
13.2.5           the performance of its obligations under this Agreement will
not conflict with the charter documents or SPRI, Organon or Intervet or result
in a breach of any agreements, contracts or other arrangements to which any of
them is a party; and
 
13.2.6           Schering-Plough will not after the Effective Date enter into
any agreements, contracts or other arrangements that would be inconsistent with
its obligations under this Agreement.
 
13.3           Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY PRODUCT,
PATENT RIGHTS, GOODS, SERVICES, BACKGROUND MATERIALS OR ANY OTHER SUBJECT MATTER
OF THIS AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.  IN ADDITION, THE PARTIES ACKNOWLEDGE
THAT THE GENERATION OR USE OF BACKGROUND MATERIALS MAY BE COVERED BY ONE OR MORE
VALID PATENTS OF THIRD PARTIES.  EACH PARTY ACKNOWLEDGES THAT EXERCISE BY IT OF
THE RIGHTS AND LICENSES GRANTED TO IT PURSUANT TO ARTICLE 8 HEREOF MAY BE
COVERED BY ONE OR MORE VALID PATENTS OF THIRD PARTIES.
 
13.4           Limited Liability.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, NEITHER LEXICON NOR SCHERING-PLOUGH WILL BE LIABLE WITH RESPECT TO
ANY MATTER ARISING UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS.
 
ARTICLE 14.    INDEMNITY
 
14.1           Lexicon Indemnity Obligations.  Lexicon agrees to defend,
indemnify and hold Schering-Plough, its Affiliates and their respective
employees and agents harmless from all claims, losses, damages or expenses
(including reasonable attorneys’ fees and costs of litigation) arising as a
result of: (a) actual or asserted violations of any applicable law or regulation
by Lexicon, its (sub)licensees and their respective Affiliates by virtue of
which any Reverted Products manufactured, distributed or sold by Lexicon
hereunder shall be alleged or determined to be adulterated, misbranded,
mislabeled or otherwise not in compliance with any applicable law or regulation;
(b) claims for bodily injury, death or property damage attributable to the
manufacture, distribution, sale or use of any Reverted Products by Lexicon, its
(sub)licensees and their respective Affiliates; (c) a recall of a Reverted
Product manufactured, distributed or sold by Lexicon hereunder ordered by a
governmental agency or required by a confirmed Reverted Product failure as
reasonably determined by the parties hereto; or (d) Lexicon’s breach of any of
its representations, warranties or covenants hereunder.
 
36

--------------------------------------------------------------------------------

 
 
14.2           Schering-Plough Indemnity Obligations.  Schering-Plough agrees to
defend, indemnify and hold Lexicon, its Affiliates and their respective
employees and agents harmless from all claims, losses, damages or expenses
(including reasonable attorneys’ fees and costs of litigation) arising as a
result of:  (a) actual or asserted violations of any applicable law or
regulation by Schering-Plough, its (sub)licensees and their respective
Affiliates by virtue of which any Collaboration Products manufactured,
distributed or sold by Schering-Plough hereunder shall be alleged or determined
to be adulterated, misbranded, mislabeled or otherwise not in compliance with
any applicable law or regulation; (b) claims for bodily injury, death or
property damage attributable to the manufacture, distribution, sale or use of
any Collaboration Products by Schering-Plough, its (sub)licensees and their
respective Affiliates; (c) a recall of an Collaboration Product manufactured,
distributed or sold by Schering-Plough hereunder ordered by a governmental
agency or required by a confirmed Collaboration Product failure as reasonably
determined by the parties hereto; or (d) Schering-Plough’s breach of any of its
representations, warranties or covenants hereunder.
 
14.3           Limitation on Indemnity Obligations.  Neither party, its
Affiliates or their respective employees and agents shall be entitled to the
indemnities set forth in Sections 14.1 or 14.2, respectively, to the comparative
extent the claim, loss, damage or expense for which indemnification is sought
was caused by a grossly negligent, reckless or intentional act or omission by
such party, its directors, officers, employees or authorized agents.
 
14.4           Procedure.  If a party or any of its Affiliates or their
respective employees or agents (collectively, the “Indemnitee”) intends to claim
indemnification under this Article 14, the Indemnitee shall promptly notify the
other party (the “Indemnitor”) of any loss, claim, damage, liability or action
in respect of which the Indemnitee intends to claim such indemnification, and
the Indemnitor shall assume the defense thereof with counsel selected by the
Indemnitor and reasonably acceptable to the Indemnitee, provided, however, that
an Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnitee, if representation of such Indemnitee by
the counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceedings.  The Indemnitor shall have the
right to settle or compromise any claims for which it is providing
indemnification under this Article 14, provided that the consent of the
Indemnitee (which shall not be unreasonably withheld or delayed) shall be
required in the event any such settlement or compromise would adversely affect
the interests of the Indemnitee.  The indemnity agreement in this Article 14
shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Indemnitor.  The failure to deliver notice to the Indemnitor within a reasonable
time after the commencement of any such action, if prejudicial to the
Indemnitor’s ability to defend such action, shall relieve such Indemnitor of any
liability to the Indemnitee under this Article 14, but the omission so to
deliver notice to the Indemnitor will not relieve it of any liability that it
may have to any Indemnitee otherwise than under this Article 14. The Indemnitee
under this Article 14, its employees and agents, shall cooperate fully with the
Indemnitor and its legal representatives in the investigation of any action,
claim or liability covered by this indemnification.
 
14.5           Insurance.  Schering-Plough and Lexicon shall maintain
appropriate product liability insurance or maintain adequate self-insurance
reserves with respect to Development, manufacture and Commercialization of
Collaboration Products and Reverted Products, respectively, by such party in
such amount as such party customarily maintains with respect to sales of its
other products.  Each party shall maintain such insurance for so long as it
continues to manufacture or sell Collaboration Products or Reverted Products, as
applicable, and thereafter for so long as such party customarily maintains
insurance with respect to sales of its other products.
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE 15.   EXPIRATION AND TERMINATION
 
15.1           Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue until the earlier of (a) the time, if
applicable, that all Program Targets have become Released Targets, and (b) on a
product-by-product and country-by-country basis, the expiration of the royalty
term with respect to the relevant Collaboration Product or Reverted Product in
such country under Section 10.4.2 or 10.6.2, as applicable.
 
15.2           Events of Default.  An “Event of Default” by either party mean
any of the following events: (a) the occurrence of a breach of a material
obligation under this Agreement (including, without limitation, the diligence
obligations of the parties under Sections 9.1 and 9.4, respectively) if such
party fails to remedy such breach within [**] after written notice thereof by
the non-breaching party ([**] in the event of a party’s failure to make a
payment required hereunder) or, if remediation of such breach in [**] is not
practicable, if such party fails to commence and diligently pursue such
remediation during such [**] period, or (b) the commencement of any proceeding
in or for bankruptcy, insolvency, dissolution or winding up by or against such
party that is not dismissed or otherwise disposed of within [**] thereafter.
 
15.3           Effect of an Event of Default.  In the event of an Event of
Default, the non-defaulting party shall have the right, at its option
exercisable in its sole discretion, in addition to any other rights or remedies
available to it at law or in equity and subject to the limitations set forth in
Sections 3.7.2, 13.4 and 16.7 hereof (and except as provided in Sections 9.2 and
9.4), to terminate this Agreement upon [**] notice thereof to the other party,
in which case (a) the licenses granted to the defaulting party pursuant to
Article 8 shall terminate and (b) the defaulting party shall return to the
non-defaulting party or, upon the non-defaulting party’s option, destroy all
information, materials or documentation provided by the non-defaulting party
pursuant to this Agreement; provided that such termination shall apply to the
rights and licenses granted to the defaulting party under Sections 8.1 and 8.2
with respect to a Collaboration Product or Reverted Product only in the event,
and to the extent, that such Event of Default relates to such specific
Collaboration Product or Reverted Product.  For the avoidance of doubt, the
termination rights of the non-defaulting party under this Section 15.3 shall be
in addition to any other rights or remedies available to it at law or in
equity.  The rights and licenses granted to the defaulting party under
Sections 8.1 and 8.2 with respect to any Collaboration Product or Reverted
Product with respect to which no Event of Default has occurred shall, subject to
such party’s applicable obligations under this Agreement with respect thereto,
continue.  In the event that this Agreement is terminated pursuant to this
Section 15.3, the defaulting party’s obligations under the exclusivity
provisions set forth in Section 2.4 shall survive for five (5) years following
such termination.
 
15.4           Effect of Expiration or Termination of Agreement.  The expiration
or termination of this Agreement shall not relieve the parties of any obligation
accruing prior to such expiration or termination.  The provisions of
Articles 11, 12 and 14 and Sections 16.2 through 16.6 hereof shall survive the
expiration or termination of this Agreement.  The rights and licenses granted to
the non-defaulting party under Sections 8.1 and 8.2 hereof shall survive any
termination of this Agreement by such non-defaulting party pursuant to Section
15.3.  The provisions of Sections 10.3 through 10.8 hereof shall survive any
termination of this Agreement under which Schering-Plough, its (sub)licensees or
their respective Affiliates retains the right to sell Collaboration Products
until such time as this Agreement would have expired with respect to any
Collaboration Product, as the case may be, in any country pursuant to
Section 15.1 hereof had this Agreement not been earlier terminated.
 
 
38

--------------------------------------------------------------------------------

 
ARTICLE 16.   MISCELLANEOUS
 
16.1           Force Majeure.  Neither party shall be held liable or responsible
to the other party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any obligation under
this Agreement when such failure or delay is caused by or results from causes
beyond the reasonable control of the affected party, including but not limited
to fire, floods, embargoes, war, acts of war (whether war is declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority; provided, however, that the party so affected shall use
reasonable commercial efforts to avoid or remove such causes of nonperformance,
and shall continue performance hereunder with reasonable dispatch whenever such
causes are removed.  Either party shall provide the other party with prompt
written notice of any delay or failure to perform that occurs by reason of force
majeure.
 
16.2           Assignment.  This Agreement may not be assigned or otherwise
transferred, in whole or in part, by either party without the consent of the
other party; provided, however, that either Lexicon or Schering-Plough may,
without such consent, assign its rights and obligations under this Agreement (a)
to any Affiliate, or (b) in connection with a merger, consolidation or sale of
such portion of a party’s assets that includes rights under this Agreement to an
unrelated Third Party; provided, further, that such party’s rights and
obligations under this Agreement shall be assumed by its successor in interest
in any such transaction and shall not be transferred separate from all or
substantially all of its other business assets, including those business assets
that are the subject of this Agreement.  Any purported assignment in violation
of the preceding sentence shall be void.  Any permitted assignee shall assume
all obligations of its assignor under this Agreement, unless the parties
otherwise agree.
 
16.3           Change of Control.
 
16.3.1           Change of Control of Schering-Plough.  In the event that
Schering-Plough or its parent corporation enters into a transaction with a Third
Party that had revenues from the sale of pharmaceutical products, in the
most-recently-completed calendar year preceding the date of the transaction, of
at least ten billion dollars ($10,000,000,000), which transaction results in
such Third Party becoming the beneficial owner, directly or indirectly, of
securities representing fifty percent (50%) or more of either (a) the
then-outstanding shares of common stock of Schering-Plough or its parent
corporation, or (b) the combined voting power of the then-outstanding voting
securities of Schering-Plough or its parent corporation, this Agreement shall
remain in full force and effect, provided that Schering-Plough or its Third
Party successor shall have [**] after such transaction, or [**] after the
Effective Date in the case of Merck & Co., Inc. as the successor, to designate a
Program Target as a Released Target pursuant to Section 2.3 herein (subject to
Lexicon’s right, under Section 2.3, to designate such Program Target as a
Reverted Target) because of an overlapping program at such Third Party
successor.
 
16.3.2           Change of Control of Lexicon.  In the event that Lexicon enters
into a transaction with a Third Party that had revenues from the sale of
pharmaceutical products, in the most-recently-completed calendar year preceding
the date of the transaction, of at least ten billion dollars
($10,000,000,000),  which transaction results in such Third Party becoming the
beneficial owner, directly or indirectly, of securities representing fifty
percent (50%) or more of either (a) the then-outstanding shares of common stock
of Lexicon, or (b) the combined voting power of the then-outstanding voting
securities of Lexicon, this Agreement shall remain in full force and effect;
provided, however, that any Joint Management Committee and Joint Research
Committee in effect shall terminate immediately and Schering-Plough shall no
longer be obligated to provide reports to Lexicon or its Third Party successor
with respect to Schering-Plough’s Biotherapeutics Research or Development
efforts under Sections 2.2.4 or 6.3.


 
39

--------------------------------------------------------------------------------

 
16.4           Severability.  Each party hereby agrees that it does not intend
to violate any public policy, statutory or common laws, rules, regulations,
treaty or decision of any government agency or executive body thereof of any
country or community or association of countries.  Should one or more provisions
of this Agreement be or become invalid, the parties hereto shall substitute, by
mutual consent, valid provisions for such invalid provisions which valid
provisions in their economic effect are sufficiently similar to the invalid
provisions that it can be reasonably assumed that the parties would have entered
into this Agreement with such valid provisions in lieu of such invalid
provisions.  In case such valid provisions cannot be agreed upon, the invalidity
of one or several provisions of this Agreement shall not affect the validity of
this Agreement as a whole, unless the invalid provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
parties would not have entered into this Agreement without the invalid
provisions.
 
16.5           Notices.  Any consent, notice or report required or permitted to
be given or made under this Agreement by one of the notification parties hereto
to the other shall be in writing, delivered personally or by facsimile (and
promptly confirmed by telephone, personal delivery or courier) or courier,
postage prepaid (where applicable), addressed to such other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee.
 
 
If to Lexicon:
Lexicon Pharmaceuticals, Inc.

 
8800 Technology Forest Place

 
The Woodlands, Texas 77381

 
 
 Attention:
President and Chief Executive Officer

 
 
 Telephone:
(281) 863-3000

 
 
 Facsimile:
(281) 863-8095

 
 
With a copy to:
Lexicon Pharmaceuticals, Inc.

 
8800 Technology Forest Place

 
The Woodlands, Texas 77381

 
 
Attention:
General Counsel

 
 
Telephone:
(281) 863-3000

 
 
Facsimile:
(281) 863-8010

 
 
If to Schering-Plough:
Schering-Plough Research Institute

 
2015 Galloping Hill Road

 
Kenilworth, New Jersey 07033

 
 Attention:  
Executive Director,

 
 
Discovery Collaborations

 
 
 Telephone:
(908) 740-3290

 
 
 Facsimile:
(908)  740-7164



 
With a copy to:
Schering Corporation

 
2000 Galloping Hill Road

 
Kenilworth, New Jersey 07033

 
 Attention: 
Legal Department,

 
 
Vice President, Licensing

 
All such communications shall be effective upon receipt.
 
 
40

--------------------------------------------------------------------------------

 
16.6           Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, United States of
America, without reference to the conflicts of law principles thereof.
 
16.7           Dispute Resolution.  Subject to Section 3.7.2, the parties hereby
agree that they will first attempt in good faith to promptly resolve any
controversy or claim arising out of or relating to this Agreement promptly by
negotiations.  If a controversy or claim should arise hereunder, the matter
shall be referred to an individual designated by the Chief Executive Officer (or
the equivalent position) of Lexicon and by the President (or the equivalent
position) of Schering-Plough’s research division (the “Representatives”).  If
the matter has not been resolved within [**] of the first meeting of the
Representatives of the parties (which period may be extended by written mutual
agreement) concerning such matter, the parties shall be free to pursue all
available recourse both at law and in equity.
 
16.8           Entire Agreement.  This Agreement, together with the exhibits and
appendices hereto, contains the entire understanding of the parties with respect
to the subject matter hereof.  All express or implied agreements and
understandings, either oral or written, heretofore made are expressly merged in
and made a part of this Agreement.  This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by both parties
hereto.
 
16.9           Publicity.  The terms of this Agreement shall be treated as the
Confidential Information of the parties and, except to the extent required by
applicable Law, shall not be disclosed to anyone (except for the parties’
respective employees, consultants, agents and attorneys assisting in the review
and negotiation of this Agreement who have a need to know the terms of this
Agreement) without the written permission of the other party.  If either party
desires to release a separate announcement relating to this Agreement, it
shall  first seek the other party’s written approval by submitting a draft of
such proposed announcement to the other party for review and comment; provided
that such approval shall not be unreasonably withheld or delayed.
 
16.10           Headings.  The captions to the several Articles and Sections
hereof are not a part of this Agreement, but are merely guides or labels to
assist in locating and reading the several Articles and Sections hereof.
 
16.11           No Partnership.  It is expressly agreed that the relationship
between Lexicon and Schering-Plough shall not constitute a partnership, joint
venture or agency.  Neither Lexicon nor Schering-Plough shall have the authority
to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on the other, without the prior consent of
the other party to do so.
 
16.12           Exports.  The parties acknowledge that the export of technical
data, materials or products is subject to the exporting party receiving any
necessary export licenses and that the parties cannot be responsible for any
delays attributable to export controls which are beyond the reasonable control
of either party.  Lexicon and Schering-Plough agree not to export or re-export,
directly or indirectly, any information, technical data, the direct product of
such data, samples or equipment received or generated under this Agreement in
violation of any applicable export control laws or governmental
regulations.  Lexicon and Schering-Plough agree to obtain similar covenants from
their licensees, (sub)licensees, or corporate partners, as the case may be, and
contractors with respect to the subject matter of this Section 16.12.
 
16.13           Waiver.  The waiver by either party hereto of any right
hereunder or the failure to perform or of a breach by the other party shall not
be deemed a waiver of any other right hereunder or of any other breach or
failure by said other party whether of a similar nature or otherwise.
 
 
41

--------------------------------------------------------------------------------

 
16.14           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
42

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Agreement as of the Effective Date.
 
LEXICON PHARMACEUTICALS, INC.
 
SCHERING CORPORATION,
     
acting through its Schering-Plough
     
Research Institute division
                   
By
   
By
 
Name
   
Name
 
Title
   
Title
                     
N.V. ORGANON
 
INTERVET INC.
                   
By
   
By
 
Name
   
Name
 
Title
   
Title
           


 
 
 
43

--------------------------------------------------------------------------------

 






Exhibit 1.40


Level 1 Phenotypic Analysis


Level 1 Phenotypic Analysis is an initial screen designed to identify primary
characteristics resulting from selected mutations in Mutant Mice.  Level 1
Phenotypic Analysis currently includes the following assays, which may be
changed from time to time at the Joint Research Committee’s reasonable
scientific discretion.


[**]
 
44

--------------------------------------------------------------------------------

 
Exhibit 1.41


Level 2 Phenotypic Analysis


Level 2 Phenotypic Analysis is an advanced screen designed to provide more
detailed and focused data relating to primary characteristics identified as a
result of Level 1 Phenotypic Analysis.  The Joint Research Committee may
determine that Level 2 Phenotypic Analysis be performed for any one or more
Therapeutic Area(s).  Level 2 Phenotypic Analysis currently includes (a) assays
previously performed for Level 1 Phenotypic Analysis with respect to such
Therapeutic Area(s) (utilizing greater numbers of Mutant Mice) and (b)
additional assays represented by those described below, which may be changed
from time to time at the Joint Research Committee’s reasonable scientific
discretion.


Metabolism and Endocrinology
 
[**]





Cardiology


[**]


Neurology


[**]


Oncology


[**]


Immunology
 
[**]


Ophthalmology
 
[**]


45

